- Provided by MZ Technologies ` UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number: 001- 34429 PAMPA ENERG í A S.A. (Exact name of registrant as specified in its charter) Pampa Energy Inc. (Translation of registrants name into English) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302, Building #4 C1425DSR City of Buenos Aires Argentina (Address of principal executive offices) Romina Benvenuti Ortiz de Ocampo 3302, Building #4 C1425DSR City of Buenos Aires Argentina + 54 11 4809 9500 + 54 11 4809 9555 (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock American Depositary Shares, each representing 25 shares of common stock, par value Ps.1.00 per share New York Stock Exchange, Inc.* New York Stock Exchange, Inc. * Not for trading, but only in connection with the registration of American Depositary Shares, pursuant to the requirements of the Securities and Exchange Commission. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The number of outstanding shares of each class of capital or common stock as of December31, 2009 was : 1,526,194,242 shares of common stock, par value Ps.1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ IFRS ¨ Other x If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item 17 x Item 18 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No TABLE OF CONTENTS PART I Item 1 . Not Applicable 3 Item 2. Not Applicable 3 Item 3. Key Information 3 Selected financial Data 3 Exchange Rates and Controls 6 Risk Factors 9 Item 4. Information on the Company 25 The Argentine Electricity Sector 26 Our Business 39 Item 4A. Not Applicable 71 Item 5. Operating and Financial Review and Prospects 71 Item 6. Directors, Senior Management and Employees Item 7. Major Shareholders and Related Party Transactions Item 8. Financial Information Consolidated Financial Statements Legal Proceedings Dividends Item 9. The Offer and Listing Trading History The Argentine Securities Market Item 10. Additional Information Memorandum and Articles of Association Material Contracts Exchange Controls Taxation Dividends and Paying Agents Documents on Display Item 11. Quantitative and Qualitative Disclosures about Market Risk Item 12 . Description of Securities Other than Equity Securities Description of American Depositary Shares PART II Items 13-14. Not Applicable Item 15. Controls and Procedures Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Not Applicable Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F. Not Applicable Item 16G. Corporate Governance PART III Item 17. Not Applicable Item 18. Financial Statements Item 19. Exhibits Index to the Financial Statements F1 i Table of Contents PRESENTATION OF INFORMATION In this annual report, we use the terms we, us, our, the registrant and the company to refer to Pampa Energía S.A. Financial Information This annual report contains our audited consolidated financial statements as of December 31, 2009 and 2008 and for the fiscal years ended December 31, 2009, 2008 and 2007. The audited consolidated financial statements have been audited by Price Waterhouse & Co. S.R.L., member firm of PricewaterhouseCoopers, whose report is included in this annual report. Our audited financial statements have been prepared in accordance with generally accepted accounting principles in Argentina (Argentine GAAP) and the regulations of the Comisión Nacional de Valores (National Securities Commission, or CNV), which differ in certain significant respects from generally accepted accounting principles in the United States of America (U.S. GAAP). Note 19 to our audited consolidated financial statements included elsewhere in this annual report provides a description of the significant differences between Argentine GAAP and U.S. GAAP, as they relate to us, and a reconciliation to U.S. GAAP of net income and shareholders equity as of December 31, 2009 and 2008 and for the fiscal years ended December 31, 2009, 2008 and 2007. Change in fiscal year In October2006, we elected to change our fiscal year end from June30 to a new fiscal year end on December31 of each succeeding year. As a result a six-month transition period ended on December31, 2006, and thereafter our full fiscal years end on December31 of each succeeding year. Recent acquisitions We acquired our principal generation, transmission and distribution assets during 2006 and 2007. Before these acquisitions, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003. Accordingly, prior to the second half of 2006, we have no relevant operating history, comparable financial statements or business track record that might constitute a basis for comparing or evaluating the performance of our operations or business prospects following our recent acquisitions. Consequently, our results of operations are not necessarily comparable between the periods presented, and are not likely to be indicative of our results of operations in future periods. Our recent significant acquisitions include Electricidad Argentina S.A. (EASA) in September 2007, which owns a controlling stake in our distribution subsidiary, Empresa Distribuidora y Comercializadora Norte S.A. (Edenor), Corporación Independiente de Energía S.A. (CIESA) in August 2007, which owns our subsidiary Central Piedra Buena S.A. (Piedra Buena) generation facilities, Inversora Nihuiles S.A. (Nihuiles) and Inversora Diamante S.A. (Diamante) in October 2006, which in turn own our two hydroelectric generation plants Hidroeléctrica Nihuiles (HINISA) and Hidroeléctrica Diamante (HIDISA), and a co-controlling interest in Compañía Inversora en Transmisión Eléctrica Citelec S.A. (Citelec) in September 2006, which owns a controlling stake in Compañía de Transporte de Energía Eléctrica en Alta Tensión S.A. (Transener). Proportionate consolidation of certain subsidiaries In accordance with the procedure set forth in Technical Resolution No. 21 of the Federación Argentina de Consejos Profesionales de Ciencias Económicas (the Argentine Federation of the Councils in Economic Science, or FACPCE), we have consolidated our financial statements line by line on a proportional basis with the companies over which we exercise joint control. In the consolidation of companies over which we exercise joint control, the amount of our investment in these companies and our interest in their net income (loss) are replaced by our proportional interest in the subsidiaries assets, liabilities and income (loss) and cash flows. In addition, receivables, payables and transactions between the consolidated group and companies under joint control are eliminated on a pro rata basis pursuant to our ownership share in these companies. As of December 31, 2008, we owned a co-controlling interest in Citelec and in Inversora Ingentis S.A. (Inversora Ingentis). As of December 31, 2009, we maintained our co-controlling interest in Citelec, whereas we have fully consolidated Inversora Ingentis, as we acquired all of the remaining shares of Inversora Ingentis in January 2009. 1 Table of Contents Under U.S. GAAP, we would be required to account for Citelec under the equity method, which means that, after eliminating intercompany transactions, we would generally present our share of the net income of this company on a single line of our income statement and our share of the shareholders equity of this company on a single line of our balance sheet. Although this difference in presentation would not affect our net income or shareholders equity, we would present lower revenues, operating income and cash flows if we accounted for this company under the equity method. Under U.S. GAAP, we would be required to consolidate Inversora Ingentis in 2008, which means that, after eliminating intercompany transactions, we would recognize in full its assets and liabilities, revenues and expenses with a counterpart in a minority interest line. Although this difference in presentation would not affect our net income or shareholders equity, we would present higher revenues, operating income and cash flows if we consolidate this company. See Note 19 to our audited consolidated financial statements included elsewhere in this annual report. Accounting for inflation In 2002, Argentina experienced a high rate of inflation and the wholesale price index increased approximately 118%. Before February28, 2003, in accordance with Executive Decree No. 1269/2002 and Resolution No. 415/2002 of the CNV, we prepared our financial statements in conformity with the disclosure and valuation accounting principles of the FACPCE, which include a requirement to provide a restatement to constant Pesos as set forth in Technical Resolution No. 6. On March25, 2003, Decree No. 664/2003 rescinded the requirement that financial statements be prepared in constant currency, effective for financial periods on or after March1, 2003. As a result, we are not required to restate and have not restated our financial statements for inflation. Therefore, our results of operations and financial condition may not be directly comparable from period to period. See Note2 to our consolidated financial statements, included elsewhere in this annual report. Rounding Certain figures included in this annual report (including percentage amounts) have been subject to rounding adjustments. Accordingly, figures shown as totals may not sum. Exchange Rate In this annual report, except as otherwise specified, references to U.S.$ and Dollars are to U.S.Dollars, and references to Ps. and Pesos are to Argentine Pesos. Solely for the convenience of the reader, we have converted certain amounts included in Item 3. Key Information and elsewhere in this annual report from Pesos into U.S.Dollars using for the information provided as of December 31, 2009, the exchange rate reported by the Banco de la Nación Argentina, or Banco Nación, as of December 31, 2009 of U.S.$1.00 Ps.3.80, unless otherwise indicated. These conversions should not be considered representations that any such amounts have been, could have been or could be converted into U.S.Dollars at that or at any other exchange rate. The Federal Reserve Bank of New York does not report a noon buying rate for Pesos. For more information regarding historical exchange rates, see Item 3. Key InformationExchange Rates and Controls. FORWARD-LOOKING STATEMENTS This annual report contains estimates and forward-looking statements, principally in Item 3. Key InformationRisk Factors, Item4. Information on the CompanyOur Business and Item5. Operating and Financial Review and Prospects. Some of the matters discussed concerning our business operations and financial performance include estimates and forward-looking statements within the meaning of the U.S.Securities Act of 1933, as amended (the Securities Act) and the U.S.Securities Exchange Act of 1934, as amended (the Exchange Act). Our estimates and forward-looking statements are mainly based on our current expectations and estimates on future events and trends that affect or may affect our businesses and results of operations. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to several risks and uncertainties and are made in light of information currently available to us. Our estimates and forward-looking statements may be influenced by the following factors, among others: · our ability to arrange financing and implement our expansion plans; 2 Table of Contents · the outcome and timing of the tariff renegotiation process of our transmission and distribution businesses (including the integral tariff revision process our subsidiary Edenor is currently undertaking with the Argentine government) and uncertainties relating to future government approvals to increase or adjust such tariffs; · changes in the laws and regulations applicable to the energy and electricity sectors in Argentina; · government interventions, resulting in changes in the economy, taxes, tariffs or regulatory framework; · general economic, social and political conditions in Argentina, and other regions where we or our subsidiaries operate, such as the rate of economic growth, fluctuations in exchange rates of the Peso or inflation; · competition in the electricity, public utility services and related industries; · deterioration in regional and national business and economic conditions in Argentina; and · other risks factors discussed under Item3. Key InformationRisk Factors. The words believe, may, will, aim, estimate, continue, anticipate, intend, expect and similar words are intended to identify estimates and forward-looking statements. Estimates and forward-looking statements speak only as of the date they were made, and we undertake no obligation to update or to renew any estimates and/or forward-looking statements because of new information, future events or other factors. Estimates and forward-looking statements involve risks and uncertainties and are not guarantees of future performance. Our future results may differ materially from those expressed in these estimates and forward-looking statements. In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in this annual report might not occur and our future results and our performance may differ materially from those expressed in these forward-looking statements due to, inclusive, but not limited to, the factors mentioned above. PART I Item 1. Not Applicable Item 2. Not Applicable Item 3. Key Information SELECTED FINANCIAL DATA This annual report contains our audited financial statements as of December 31, 2009 and 2008 and for the fiscal years ended December31, 2009, 2008 and 2007. See Presentation of InformationFinancial Information. You should read the selected financial data in conjunction with our financial statements and related notes included elsewhere in this annual report. The financial data as of December 31, 2009 and 2008 and for the fiscal years ended December31, 2009, 2008 and 2007 are derived from our audited consolidated financial statements included elsewhere in this annual report. The financial data as of December 31, 2007 and 2006 and June30, 2006 and 2005, and for the six-month transition period ended December31, 2006, and the fiscal years ended June30, 2006 and 2005 have been derived from our audited consolidated financial statements that have not been included in this annual report. These audited consolidated financial statements have been audited by Price Waterhouse & Co. S.R.L., member firm of PricewaterhouseCoopers. Our audited consolidated financial statements have been prepared in accordance with Argentine GAAP, which differs in certain significant respects from U.S. GAAP. Note19 to our audited consolidated financial statements included elsewhere in this annual report provides a description of the significant differences between Argentine GAAP and U.S. GAAP, as they relate to us, and a reconciliation to U.S. GAAP of net income and shareholders equity as of December31, 2009 and 2008 and for the fiscal years ended December31, 2009, 2008 and 2007. 3 Table of Contents In October 2006, we elected to change our fiscal year end from June30 to a new fiscal year end on December31 of each succeeding year. As a result, as noted above, we present a six-month transition period ended on December31, 2006, and thereafter our full fiscal years end on December31 of each succeeding year. We acquired our principal generation, transmission and distribution assets during 2006 and 2007. Before these acquisitions, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003. Accordingly, prior to the second half of 2006, we have no relevant operating history, comparable financial statements or business track record that might constitute a basis for comparing or evaluating the performance of our operations or business prospects following our recent acquisitions. Consequently, our results of operations are not necessarily comparable between the periods presented, and are not likely to be indicative of our results of operations in future periods. See Presentation of InformationFinancial InformationRecent acquisitions. As of December 31, As of June 30, (U.S. Dollars) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) (in thousands, except per share and ADS amounts) BALANCE SHEET DATA Argentine GAAP: Current assets : Cash and banks U.S.$ 41,810 Ps. 158,043 Ps. 121,685 Ps. 187,237 Ps. 23,143 Ps. 3,602 Ps. 5 Short-term investments 123,729 467,697 501,161 635,595 182,671 31,671  Trade and other receivables, net 227,860 861,312 963,741 663,202 106,639 1,096 127 Inventories 11,278 42,629 44,874 59,811 3,009 3,009  Other assets 36,664 138,591 163 43 43 Total current assets 441,342 1,668,272 1,631,624 1,545,888 315,505 39,378 132 Non-current assets: Trade and other receivables, net 118,811 449,105 411,921 404,960 89,753 6,235  Long-term investments 45,152 170,674 504,008 114,953 67 92,365  Inventories 5,219 19,728 20,403 25,279 9,330 9,529  Other assets,net 29,899 113,019 135,751 158,483 188,214 6,999 6,277 Fixed assets, net 1,660,031 6,274,919 5,504,672 5,173,198 776,298 61  Intangible assets, net 78,721 297,565 317,118 338,349 330,661 3 5 Goodwill, net 150,596 569,252 612,681 642,122 (11,763)   Total non-current assets 2,088,429 7,894,262 7,506,554 6,857,345 1,382,560 115,192 6,282 Total assets 2,529,771 9,562,534 9,138,178 8,403,233 1,698,064 154,570 6,414 Current liabilities: Accounts payable 133,818 505,833 579,635 552,813 60,623 2,649  Financial debt 109,117 412,463 167,033 53,634 6,496  1,370 Salaries and social security payable 43,779 165,486 128,469 80,467 10,277 167 46 Taxes payable 53,749 203,170 153,216 127,068 23,998 7,052 3,363 Other liabilities and provisions 37,387 141,321 139,467 178,300 1,024   Total current liabilities 377,850 1,428,273 1,167,820 992,283 102,418 9,868 4,779 Non-current liabilities: Accounts payable 21,329 80,625 78,275 79,993 50,798   Financial debt 450,792 1,703,992 2,031,001 1,646,109 358,953   Salaries and social security payable 14,998 56,691 52,228 29,946 -   Taxes payable 153,126 578,815 599,180 573,395 146,105  1,346 Other liabilities and provisions 171,703 649,038 384,608 332,858 49,080   Total non-current liabilities 811,947 3,069,161 3,145,292 2,662,301 604,936  1,346 Total liabilities 1,189,797 4,497,434 4,313,112 3,654,584 707,353 9,868 6,125 Minority interest 457,254 1,728,422 1,613,784 1,526,512 490,710 - - Total shareholders equity U.S.$ 882,719 Ps. 3,336,678 Ps. 3,211,282 Ps. 3,222,138 Ps. 500,001 Ps. 144,702 Ps. 289 U.S. GAAP: Total current assets U.S.$ 431,986 Ps. 1,632,906 Ps. 1,645,598 Total non-current assets 2,160,479 8,166,612 7,760,966 Total assets 2,592,465 9,799,518 9,406,564 Total current liabilities 377,856 1,428,297 1,183,847 Total non-current liabilities 878,276 3,319,885 3,343,425 Total liabilities 1,256,133 4,748,182 4,527,272 Pampa Energía S.A. shareholders' equity 897,946 3,394,237 3,313,970 Noncontrolling interest 438,386 1,657,100 1,565,323 Total equity U.S.$ 1,336,333 Ps. 5,051,337 Ps. 4,879,293 (1) Solely for the convenience of the reader, Peso amounts as of December 31, 2009 have been translated into U.S. Dollars at the average rate for U.S. Dollars quoted by Banco Nación on December 31, 2009 of Ps.3.78 to U.S. $1.00. The U.S. Dollar equivalent information should not be construed to imply that the Peso amounts represent, or could have been or could be converted into, U.S. Dollars at such rates or any other rate. 4 Table of Contents Six-month transition period ended Dec 31, Fiscal year ended Fiscal year ended December 31, June 30, (U.S. Dollars) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) (in thousands, except per share and ADS amounts) INCOME STATEMENT DATA Argentine GAAP: Net sales U.S.$ 1,083,088 Ps. 4,094,071 Ps. 4,013,832 Ps. 1,479,227 Ps. 127,687 Ps. - Cost of sales (845,838) (3,197,266) (3,082,359) (1,104,039) (79,592) (727)  Gross profit 237,250 896,805 931,473 375,188 48,094 494  Selling expenses (41,535) (157,001) (139,652) (45,750) (975) (745) (2) Administrative expenses (86,893) (328,456) (262,383) (117,273) (16,489) (3,044) (332) (Increase) reversal of other assets valuation allowance      722 1,506 Goodwill amortization (5,292) (20,005) (19,839) (7,363) 270   Operating income (loss) 103,530 391,343 509,599 204,801 30,901 (2,573) 1,172 Financial and holding results, net 21,407 80,917 (181,063) 56,635 (17,728) 4,485 (614) Other (expenses) income, net (532) (2,010) (23,194) 23,033 92 -  Income (loss) before taxes and minority interest in subsidiaries 124,405 470,250 305,342 284,470 13,264 1,913 558 Income tax and tax on asset (expense) benefit (160,202) (108,841) (36,265) (1,831) 2,501 (47) Minority interest in subsidiaries (25,215) (95,311) (81,478) (62,152) (4,076)   Net income 56,809 214,737 115,023 186,052 7,357 4,413 511 Basic net income per share 0.0408 0.1544 0.0765 0.1688 0.0237 0.1191 0.0851 Diluted net income per share 0.0384 0.1453 0.0747 0.1568 0.0225 0.1191 0.0851 Dividends per share 0.0035 0.0132 0.0122 0.0166    Basic net income per ADS 0.0016 0.0062 0.0031 0.0068 0.0009 0.0048 0.0034 Diluted net income per ADS 0.0015 0.0058 0.0030 0.0063 0.0009 0.0048 0.0034 Dividends per ADS (2) (3) 0.0001 0.0005 0.0005 0.0007    Weighted average number of shares outstanding 1,390,409,146 1,390,409,146 1,504,249,410 1,102,364,398 310,673,913 37,054,996 6,000,000 U.S.GAAP: Net sales U.S.$ 1,104,835 Ps. 4,176,278 Ps. 4,045,733 Ps. 1,471,054 Gross profit 229,455 867,339 859,507 360,667 Operating income 77,438 292,716 370,343 149,216 Financial and holding results, net (8,183) (80,093) 56,340 Income before taxes and noncontrolling interest 74,742 282,523 273,473 214,104 Income tax and tax on assets (119,535) (114,188) (35,531) Net income for the year 43,119 162,988 159,285 178,573 Net income attributable to noncontrolling interest (80,769) (90,466) (52,725) Net income for the year attributable to Pampa Energía S.A. 21,751 82,219 68,819 125,849 Basic net income per share 0.0156 0.0591 0.0457 0.1142 Diluted net income per share 0.0147 0.0556 0.0447 0.1060 Basic net income per ADS 0.0006 0.0024 0.0018 0.0046 Diluted net income per ADS U.S.$ 0.0006 Ps. 0.0022 Ps. 0.0018 Ps. 0.0042 CASH FLOW DATA Net cash flow provided by (used in) operating activities U.S.$ 254,512 Ps. 962,054 Ps. 748,177 Ps. 319,569 Ps. 89,658 Ps. (14,623) Ps. (229) Net cash flow provided by (used in) investing activities 857 (1,371,267) 589 (311,286) (115,887) - Net cash flow (used in) provided by financing activities U.S.$ (22,389) Ps. (84,631) Ps. 297,084 Ps. - Ps. 291,058 Ps. 138,630 Ps. 232 Solely for the convenience of the reader, Peso amounts for the year ended December 31, 2009 have been translated into U.S. Dollars at the average buy/sell rate for U.S. Dollars quoted by Banco Nación on December 31, 2009 of Ps. 3.78 to U.S. $1.00. The U.S. Dollar equivalent information should not be construed to imply that the Peso amounts represent, or could have been or could be converted into, U.S. Dollars at such rates or any other rate. In each of December 2009, 2008 and 2007, we declared advance dividends of Ps. 18.3 million, an amount sufficient to cover the Argentine personal asset tax obligations of certain of our shareholders. In each of March 2010, March 2009 and March 2008 we paid those dividends and withheld the corresponding amount of personal asset tax from those shareholders who were subject to the personal asset tax. See Item 8. Financial InformationDividends and Item 10. Additional InformationTaxation. Each ADS represents 25 common shares. 5 Table of Contents EXCHANGE RATES AND CONTROLS Exchange Rates The following table sets forth the annual high, low, average and period-end exchange rates for the periods indicated, expressed in Pesos per U.S. Dollar and not adjusted for inflation. There can be no assurance that the Peso will not depreciate or appreciate again in the future. The Federal Reserve Bank of New York does not report a noon buying rate for Pesos. Exchange rates (in Pesos per US Dollars) High Low Average Period end Year ended December31, Month January 2010 February 2010 March 2010 April 2010 May 2010 June 2010 (1) Source: Banco Nación. (2) Average of daily closing quotes. Represents the corresponding exchange rates from June 1 through June 15, 2010. In the future, any cash dividends we pay will be in Pesos, and exchange rate fluctuations affect the U.S.Dollar amounts received by holders of American Depositary Shares (ADSs), on conversion by us or by the depositary of cash dividends on the shares represented by such ADSs. Fluctuations in the exchange rate between the Peso and the U.S. Dollar will affect the U.S. Dollar equivalent of the Peso price of our shares on the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) and, as a result, can also affect the market price of the ADSs. Exchange Controls Prior to December1989, the Argentine foreign exchange market was subject to exchange controls. From December1989 until April1991, Argentina had a freely floating exchange rate for all foreign currency transactions, and the transfer of dividend payments in foreign currency abroad and the repatriation of capital were permitted without prior approval of the Banco Central de la República Argentina (the Argentine Central Bank, or the Central Bank). From April1, 1991, when the law that established the fixed exchange rate (the Convertibility Law) became effective, until December21, 2001, when the Central Bank decided to close the foreign exchange market, the Argentine currency was freely convertible into U.S.Dollars. On December3, 2001, the Argentine government imposed a number of monetary and currency exchange control measures through Decree No. 1570/01, which included restrictions on transferring funds abroad (including the transfer of funds to pay dividends) without the Central Banks prior authorization subject to specific exceptions for transfers related to foreign trade. Beginning in January2003, the Central Bank has gradually eased these restrictions and expanded the list of transfers of funds abroad that do not require its prior authorization. However, in June2003, the Argentine government instituted restrictions on capital flows into Argentina, which mainly consisted of a prohibition against the transfer abroad of any funds until 180days after their entry into the country. 6 Table of Contents In June 2005, the Argentine government issued Decree No. 616/05, which established additional restrictions on capital flows. Pursuant to the decree, all indebtedness of Argentine residents within the private sector is required to be agreed upon and repaid not prior to 365 days from the date of entry of the funds into Argentina, regardless of the form of repayment. The decree outlines several types of transactions that are exempt from its requirements, including foreign trade financings, foreign trade balances of those entities authorized to carry out foreign exchange, and primary offerings of debt securities issued pursuant to a public offering and listed on a self-regulated market. In addition, the decree, as supplemented by subsequent regulations, stipulates that all capital inflows of residents exceeding U.S.$2 million per month, as well as all capital inflows of non-residents settled in the local exchange market destined for local money holdings, acquisition of active or passive private sector financings and investments in securities issued by the public sector that are acquired in secondary markets (excluding foreign direct investment, which includes capital contributions to local companies of direct investments (namely, a company in which the foreign direct investor holds at least 10% of ordinary shares or voting rights, or its equivalent), and primary offerings of debt securities and shares issued pursuant to a public offering and listed on a self-regulated market), must comply with the following restrictions: · minimum stay period of 365 days for the incoming funds; · any Pesos resulting from exchange transaction must be credited to an account within the Argentine banking system; and · a non-transferable, non-interest-bearing U.S.Dollar-denominated mandatory deposit must be maintained for a term of 365 calendar days, in an amount equal to 30% of any inflow of funds to the local foreign exchange market arising from certain enumerated transactions (which mandatory deposit may not be used as collateral or guaranty for any transaction). The transfer abroad of dividend payments is currently authorized by applicable regulations to the extent such dividend payments are made in connection with audited financial statements approved by a shareholders meeting. Any breach of the provisions of Decree No. 616/05 or any other foreign exchange regulation is subject to criminal penalties of the laws governing the Argentine exchange market. Money laundering On April 13, 2000, the Argentine Congress passed Law No. 25,246, as amended by Law No. 26,268 (the Money Laundering Law), which establishes an administrative criminal system and supersedes various sections of the Argentine Penal Code relating to money laundering. This law defines money laundering as crime that is committed whenever a person converts, transfers, manages, sells, encumbers, or otherwise uses money, or any other assets, connected with a crime in which that person has not participated, with the possible result that the original or substituted assets may appear to be of a legitimate origin, provided the value of the assets exceeds Ps.50,000, whether such amount results from one or more transactions. In addition, the Money Laundering Law created the Financial Information Unit, which is charged with the handling and the transmission of information in order to prevent the laundering of assets originating from: · Crimes related to illegal trafficking and commercialization of narcotics (Law No. 23,737); · Crimes related to arms trafficking (Law No. 22,415); · Crimes related to the activities of an illegal association as defined in section 210 bis of the Penal Code; · Illegal acts committed by illegal associations (section 210 of the Penal Code) organized to commit crimes for with political or racial objectives; 7 Table of Contents · Crimes of fraud against the Public Administration (section 174, Article 5 of the Penal Code); · Crime against the Public Administration under Chapters VI, VII, IX and IX bis of Title XI of Book Two of the Penal Code; · Crimes of underage prostitution and child pornography under sections 125, 125 bis, 127 bis and 128 of the Penal Code; and · Crimes of financing of terrorism (section 213 quarter of the Penal Code). The principal objective of the Money Laundering Law is to prevent money laundering. Like other international money laundering laws, Argentine law does not delegate sole responsibility to the Argentine government for the monitoring of these criminal activities, but rather also delegates certain obligations to various private sector entities such as banks, stockbrokers, stock market entities and insurance companies. These obligations essentially consist of information gathering functions, such as: · obtaining from clients documents that indisputably prove identity, legal status, domicile and other information, to accomplish any type of activity intended; · reporting any suspicious activity or operation; and · keeping any monitoring activities in connection with a proceeding pursuant to the Money Laundering Law confidential from both clients and third parties. In addition, Central Bank regulations require that Argentine banks undertake certain minimum procedures to prevent money laundering. CNV regulations also require that the issuers and traders of publicly traded securities in Argentina and those persons participating in financial trusts and common investment funds subject to the CNV's control comply with certain obligations and requirements relating to money laundering prevention and to the suppression of the financing of terrorism. 8 Table of Contents RISK FACTORS Risks Related to Argentina General We are a stock corporation ( sociedad anónima ) incorporated under the laws of the Republic of Argentina and substantially all of our revenues are earned in Argentina and substantially all of our operations, facilities, and customers are located in Argentina. Accordingly, our financial condition and results of operations depend to a significant extent on macroeconomic and political conditions prevailing in Argentina. For example, lower economic growth or economic recession could lead to lower demand for electricity in the service areas in which our subsidiaries operate or a decline in purchasing power of our customers, which, in turn, could lead to lower collections from our clients or growth in energy losses due to illegal use of the services provided by our power generation, transmission and distribution businesses. Argentine government actions concerning the economy, including decisions with respect to inflation, interest rates, price controls, foreign exchange controls and taxes, have had and could continue to have a material adverse effect on private sector entities, including us. We cannot provide any assurance that future economic, social and political developments in Argentina, over which we have no control, will not impair our businesses, financial condition, or results of operations or cause the market value of our ADSs to decline. The current global financial crisis and unfavorable credit and market conditions may negatively affect our liquidity, customers, business, and results of operations. The continuing credit crisis and related turmoil in the global financial system may have a negative impact on our business, financial condition and results of operations, an impact that is likely to be more severe on an emerging market economy, such as Argentina. The effect of this current economic crisis on our customers and on us cannot be predicted. The current economic situation could lead to reduced demand or lower prices for energy, which could have a negative effect on our revenues. Economic factors such as unemployment, inflation levels and the availability of credit could also have a material adverse effect on demand for energy and therefore on our financial condition and operating results. The financial and economic situation may also have a negative impact on third parties with whom we do, or may do, business. In addition, our ability to access the credit or capital markets may be restricted at a time when we would need financing, which could have an impact on our flexibility to react to changing economic and business conditions. For these reasons, any of the foregoing factors or a combination of these factors could have an adverse effect on our results of operations and financial condition and cause the market value of our ADSs to decline. Argentinas economic recovery since the 2001 economic crisis may not be sustainable in light of current economic conditions, and any significant decline could adversely affect our financial condition During 2001 and 2002, Argentina went through a period of severe political, economic and social crisis. Although the economy has recovered significantly since the 2001 crisis, uncertainty remains as to the sustainability of economic growth and stability. Although Argentinas economy continued to grow in 2009, growth occurred at a less rapid pace than in the previous six years, due to the economic slowdown that started in the last quarter of 2008 and that continued into 2009. Sustainable economic growth is dependent on a variety of factors, including international demand for Argentine exports, the stability and competitiveness of the Peso against foreign currencies, confidence among consumers and foreign and domestic investors and a stable and relatively low rate of inflation. The Argentine economy remains fragile, as reflected by the following economic conditions: · unemployment remains high; · the availability of long-term fixed rate credit is scarce; · investment as a percentage of GDP remains low; · the current fiscal surplus is at risk of becoming a fiscal deficit; 9 Table of Contents · inflation has risen and threatens to accelerate; · the regulatory environment continues to be uncertain; · the countrys public debt remains high and international financing is limited; and · the recovery has depended to some extent on high commodity prices, which are volatile and beyond the control of the Argentine government. As in the recent past, Argentinas economy may suffer if political and social pressures inhibit the implementation by the Argentine government of policies designed to maintain price stability, generate growth and enhance consumers and investor confidence. This, in turn, could lead to lower demand for the services provided by our subsidiaries as well as lower collection rates from clients and growth in energy losses due to illegal use of the services provided by our businesses, which could materially adversely affect our financial condition and results of operations. Furthermore, as it has done in the past, the Argentine government could respond to a lack of economic growth or stability by adopting measures that affect private sector enterprises, including the tariff restrictions imposed on public utility companies such as several of our subsidiaries. We cannot provide any assurance that a decline in economic growth or increased economic instability, developments over which we have no control, would not have an adverse effect on our business, financial condition or results of operations or would not have a negative impact on the market value of our ADSs. The continuing rise in inflation may have adverse effects on the Argentine economy, which could, in turn, have a material adverse effect on our results of operations After several years of price stability under an exchange rate regime that established a fixed exchange rate of one U.S.Dollar per one Peso, which we refer to as the Convertibility regime, the formal devaluation of the Peso in January2002 created pressures on the domestic prices system that generated high inflation in 2002, before substantially stabilizing in 2003. In 2002, the inflation rate (as measured by changes in the consumer price index, or CPI) reached 41.0% according to data published by the Instituto Nacional de Estadística y Censos (the National Statistics and Census Institute, or INDEC). Despite a decline to 3.7% in 2003, the rate of inflation increased again to 6.1% in 2004 and to 12.3% in 2005, in each case according to data published by INDEC. In 2007, 2008 and 2009 according to INDEC data, the rate of inflation reached 8.5%, 7.2% and 7.7%,, respectively, due in part to several actions implemented by the Argentine government to control inflation and monitor prices for most relevant goods and services. These government actions included price support arrangements agreed to by the Argentine government and private sector companies in several industries and markets. Despite the relatively flat rate of change in inflation in the past two years, uncertainty surrounding future inflation and the current economic situation could slow economic recovery. In the past, inflation has materially undermined the Argentine economy and the governments ability to create conditions that permit growth. A return to a high inflation environment would also undermine Argentinas foreign competitiveness by diluting the effects of the Peso devaluation, with the same negative effects on the level of economic activity. In turn, a portion of the Argentine debt is adjusted by the Coeficiente de Estabilización de Referencia (Stabilization Coefficient, or CER Index), a currency index, which is strongly related to inflation. Therefore, any significant increase in inflation would cause an increase in the external debt and consequently in Argentinas financial obligations, which could further exacerbate the stress on the Argentine economy. A high inflation environment could also temporarily undermine our results of operations as a result of a lag in cost adjustments, and we may be unable to adjust our tariffs accordingly. In addition, a return to high inflation would undermine the confidence in Argentinas banking system in general, which would further limit the availability of domestic and international credit to businesses, which could adversely affect our ability to finance the working capital needs of our businesses on favorable terms, and adversely affect our results of operations and cause the market value of our ADSs to decline. 10 Table of Contents The credibility of several Argentine economic indices has been called into question, which may lead to a lack of confidence in the Argentine economy and may in turn limit our ability to access the credit and capital markets In January 2007, INDEC modified its methodology used to calculate the consumer price index (CPI), which is calculated as the monthly average of a weighted basket of consumer goods and services that reflects the pattern of consumption of Argentine households. Several economists as well as the international and Argentine press have suggested that this change in methodology was related to the Argentine governments policy aimed at curbing inflation. Further, at the time that INDEC adopted this change in methodology, the Argentine government also replaced several key personnel at INDEC. The alleged governmental interference prompted complaints from the technical staff at INDEC, which, in turn, has led to the initiation of several judicial investigations involving members of the Argentine government and aimed at determining whether there was a breach of classified statistical information relating to the collection of data used in the calculation of the CPI. These events have affected the credibility of the CPI index published by INDEC, as well as other indexes published by INDEC that require the CPI for their own calculation, including the poverty index, the unemployment index as well as the calculation of the GDP, among others. If these investigations result in a finding that the methodologies used to calculate the CPI or other INDEC indexes derived from the CPI were manipulated by the Argentine government, or if it is determined that it is necessary to correct the CPI and the other INDEC indexes derived from the CPI as a result of the methodology used by INDEC, there could be a significant decrease in confidence in the Argentine economy. With credit to emerging market nations already tenuous as a result of the global economic crisis, our ability to access credit and capital markets to finance our operations and growth in the future could be further limited by the uncertainty relating to the accuracy of the economic indices in question which could adversely affect our results of operations and financial conditions and cause the market value of our ADSs and common shares to decline. Argentinas ability to obtain financing from international markets is limited, which may impair its ability to implement reforms and foster economic growth, and consequently, may affect our business, results of operations and prospects for growth In 2005, Argentina restructured part of its sovereign debt that had been in default since the end of 2001. The Argentine government announced that as a result of the restructuring, it had approximately U.S. $129.2 billion in total gross public debt as of December 31, 2005. As of December 31, 2009, Argentinas total gross public debt was U.S. $147.1 billion. The debt on securities that was eligible for, but did not participate in, the 2005 restructuring totaled U.S. $29.8 billion as of December 31, 2009. Some bondholders have filed legal actions against Argentina, primarily in the United States, Italy and Germany, and holdout creditors may initiate new suits in the future. Although the Argentine Government has recently completed a new exchange offer for sovereign bonds that were eligible for but did not participate in the 2005 restructuring, we cannot guarantee that Argentina will be able to satisfactorily complete its full restructuring. In 2009, three groups of bondholders that declined to participate in the restructuring of the external public debt presented claims before International Centre for Settlement of Investment Disputes (ICSID) totaling over U.S. $4.4 billion. Additionally, foreign shareholders of several Argentine companies, including public utilities and a group of bondholders that did not participate in the sovereign restructuring, have filed claims before ICSID that, as of the first award issued, totaled approximately U.S. $16.5 billion and alleged that certain government measures are inconsistent with the fair and equitable treatment standards set forth in various bilateral investment treaties to which Argentina is a party. To date, ICSID has rendered decisions against Argentina in eight of these cases, requiring the Argentine government to pay U.S. $913 million plus interest in claims and legal fees. Argentinas past default and its failure to restructure completely its remaining sovereign debt and fully negotiate with the holdout creditors may limit Argentinas ability to reenter the international capital markets. Litigation initiated by holdout creditors as well as ICSID claims have resulted and may continue to result in judgments and awards against the Argentine government which, if not paid, could prevent Argentina from obtaining credit from multilateral organizations. Judgment creditors have sought and may continue to seek to attach or enjoin assets of Argentina. In addition, in May 2009, a number of members of the United States Congress supported by a civil society group called the American Task Force Argentina introduced a proposed bill that would deny foreign states in default of U.S. court judgments exceeding U.S. $100 million for more than two years, such as Argentina, access to U.S. capital markets. Although the United States Congress has not taken any significant steps towards adopting such legislation, we can make no assurance that this legislation or other political actions designed to limit Argentinas access to capital markets will not take effect. As a result of Argentinas default and the events that have followed it, the government may not have the financial resources necessary to implement reforms and foster economic growth, which, in turn, could have a material adverse effect on the countrys economy and, consequently, our businesses and results of operations. Furthermore, Argentinas inability to obtain credit in international markets could have a direct impact on our own ability to access international credit markets to finance our operations and growth , which could adversely affect our results of operations and financial conditions and cause the market value of our ADSs and common shares to decline. 11 Table of Contents Significant fluctuations in the value of the Peso against the U.S.Dollar may adversely affect the Argentine economy, which could, in turn adversely affect our results of operations Despite the positive effects the depreciation of the Peso in 2002 had on the export-oriented sectors of the Argentine economy, the depreciation has also had a far-reaching negative impact on a range of businesses and on individuals financial positions. The devaluation of the Peso had a negative impact on the ability of Argentine businesses to honor their foreign currency-denominated debt, led to very high inflation initially, significantly reduced real wages, had a negative impact on businesses whose success is dependent on domestic market demand, including public utilities and the financial industry, and adversely affected the governments ability to honor its foreign debt obligations. If the Peso devalues significantly, all of the negative effects on the Argentine economy related to such devaluation could recur, with adverse consequences to our businesses, our results of operations and the market value of our ADSs. Moreover, it would likely result in a decline in the value of our shares and ADSs as measured in U.S.Dollars. Similarly, a substantial increase in the value of the Peso against the U.S. Dollar also presents risks for the Argentine economy, including, for example, a reduction in exports. This could have a negative effect on economic growth and employment and reduce the Argentine public sectors revenues by reducing tax collection in real terms, all of which could have a material adverse effect on our business and the market value of our ADSs as a result of the weakening of the Argentine economy in general. Government measures to address social unrest may adversely affect the Argentine economy and thereby affect our business and results of operations. During the economic crisis in 2001 and 2002, Argentina experienced social and political turmoil, including civil unrest, riots, looting, nationwide protests, strikes and street demonstrations. Despite the economic recovery and relative stabilization since 2002, the social and political tensions and high levels of poverty and unemployment continue. Future government policies to preempt, or respond to, social unrest may include expropriation, nationalization, forced renegotiation or modification of existing contracts, suspension of the enforcement of creditors rights and shareholders rights, new taxation policies, including royalty and tax increases and retroactive tax claims, and changes in laws, regulations and policies affecting foreign trade and investment. These policies could destabilize the country, both socially and politically, and adversely and materially affect the Argentine economy. In March 2008, the Argentine Ministry of Economy and Production announced the adoption of new taxes on exports of a number of agricultural products. The new taxes were to be calculated at incremental rates as the price for the exported products increase, and represented a significant increase in taxes on exports by the agricultural sector in Argentina. The adoption of these taxes met significant opposition from various political and economic groups with ties to the Argentine agricultural sector, including strikes by agricultural producers around the country, roadblocks to prevent the circulation of agricultural goods within Argentina and massive demonstrations in the City of Buenos Aires and other major Argentine cities. Although these measures did not pass the Argentine congress, we cannot make assurances that the Argentine government will not seek to reintroduce the export taxes or adopt other measures affecting this or other sectors of the economy (including the electricity sector) to compensate for the lost revenues associated with these taxes. These uncertainties could lead to further social unrest that could adversely affect the Argentine economy. In addition, economic distress may lead to lower demand for energy, lower collections from our clients, as well as growth of energy losses due to illegal use of our services. We may also experience increased damages to our networks as a result of protesters or illicit activity, which may increase as a result of the decline in economic conditions, all of which, in turn may have a material adverse effect on our financial condition and results of operations and the market value of our shares and ADSs. 12 Table of Contents Exchange controls and restrictions on transfers abroad and capital inflow restrictions have limited and can be expected to continue to limit the availability of international credit and could threaten the financial system and lead to renewed political and social tensions, adversely affecting the Argentine economy, and, as a result, our business In 2001 and the first half of 2002, Argentina experienced a massive withdrawal of deposits from the Argentine financial system in a short period of time, as depositors lost confidence in the Argentine governments ability to repay its foreign debt and maintain the Convertibility regime. This precipitated a liquidity crisis within the Argentine financial system, which prompted the Argentine government to impose exchange controls and restrictions on the ability of depositors to withdraw their deposits. These restrictions have been substantially eased, including those requiring the Central Banks prior authorization for the transfer of funds abroad in order to pay principal and interest on debt obligations. However, Argentina may re-impose exchange controls, transfer restrictions or other measures in the future in response to capital flight or a significant depreciation of the Peso. In addition, the Argentine government adopted various rules and regulations in June 2005 that established new controls on capital inflows, requiring, among other things, that 30% of certain specified capital inflows (such as those destined for local money holdings and the acquisition of certain active or passive private sector financings) be deposited for one year in a non-assignable, non-interest bearing account in Argentina. See Exchange Rates and Controls. In the event of a future shock, such as the failure of one or more banks or a crisis in depositor confidence, the Argentine government could impose further exchange controls or transfer restrictions and take other measures that could lead to renewed political and social tensions and undermine the Argentine governments public finances, which could adversely affect Argentinas economy and prospects for economic growth, which, in turn, could adversely affect our business and results of operations and the market value of our shares and ADSs. In addition, the Argentine government or the Central Bank may reenact certain restrictions on the transfers of funds abroad, impairing our ability to make dividend payments to holders of the ADSs, which may adversely affect the market value of our ADSs. As of the date of this annual report, however, the transfer of funds abroad to pay dividends is permitted to the extent such dividend payments are made in connection with audited financial statements approved by a shareholders meeting. The Argentine economy could be adversely affected by economic developments in other global markets Financial and securities markets in Argentina are influenced, to varying degrees, by economic and market conditions in other global markets. Although economic conditions vary from country to country, investors perception of the events occurring in one country may substantially affect capital flows into and securities from issuers in other countries, including Argentina. The Argentine economy was adversely impacted by the political and economic events that occurred in several emerging economies in the 1990s, including Mexico in 1994, the collapse of several Asian economies between 1997 and 1998, the economic crisis in Russia in 1998 and the Brazilian devaluation of its currency in January 1999. In addition, Argentina continues to be affected by events in the economies of its major regional partners, including, for example, currency devaluations caused by the global economic crisis. Furthermore, the Argentine economy may be affected by events in developed economies which are trading partners or that impact the global economy. Economic conditions and credit availability in Argentina were affected by an economic and banking crisis in the United States in 2008 and 2009. When the crisis began, major financial institutions suffered considerable losses, investor confidence in the global financial system was shaken and various financial institutions required government bailouts or ceased operations altogether. Moreover, in recent months several European Union members have reduced their public expenditures due to their high indebtedness ratios, which has negatively impacted the Euro zones economy. The deterioration in any area of the global economy, as well as the economic conditions in our principal regional partners, including the members of Mercosur, could have an adverse material effect on the Argentine economy and, indirectly, on our business, financial condition and results of operations and the market value of our ADSs. 13 Table of Contents Risks Relating to the Argentine Electricity Sector The Argentine government has intervened in the electricity sector in the past, and any further interventions may have a material adverse effect on our business and results of operations To address the Argentine economic crisis in 2001 and 2002, the Argentine government adopted a law that made a number of material changes to the regulatory framework applicable to the electricity sector (the Emergency Law). These changes, which severely affected electricity generation, distribution and transmission companies, included the freezing and pesification of tariffs, the revocation of adjustment and inflation indexation mechanisms, and the introduction of new price-setting mechanisms in the wholesale electricity market (WEM) which had a significant impact on electricity generators and has led to significant price mismatches between market participants. The Argentine government continues to intervene in this sector, including granting temporary margin increases, proposing a new social tariff regime for residents of poverty-stricken areas, creating specific charges to raise funds that are transferred to government-managed trust funds that finance investments in generation and distribution infrastructure (such as the Fondo de Inversiones Necesarias que Permitan Incrementar la Oferta de Energía Eléctrica en el Mercado Eléctrico Mayorista (Fund for Investments Required to Increase Electricity Supply in the Wholesale Electricity Market, or FONINVEMEM)) and imposing obligations on electricity companies to make certain investments in their respective areas. We cannot make assurances that these or other measures that may be adopted by the Argentine government will not have a material adverse effect on our business and results of operations or on the market value of our shares and ADSs or that the Argentine government will not adopt emergency legislation similar to the Emergency Law, or other similar resolutions, in the future that may further increase our regulatory obligations, including increased taxes, unfavorable alterations to our tariff structures and other regulatory obligations, compliance with which would increase our costs and have a direct negative impact on our results of operations and cause the market value of our ADSs to decline. Electricity distributors, generators and transmitters were adversely affected by the emergency measures adopted during the economic crisis of 2001 and 2002, many of which still remain in effect and have a severe negative impact on such businesses Distribution and transmission tariffs include a regulated margin that is intended to cover the costs of distribution or transmission, as applicable, and provide an adequate return. Generators, which mostly depend on the sales made to the spot market (the market set by supply and demand of energy available for immediate delivery), used to have stable prices and were able to reinvest their profits to become more efficient and achieve better margins. Under the Convertibility regime, distribution and transmission tariffs and spot prices were denominated in U.S. Dollars and distribution and transmission margins were adjusted periodically to reflect variations in U.S. inflation indexes. Pursuant to the Emergency Law, in January 2002 the Argentine government froze all distribution and transmission margins, revoked all margin adjustment provisions in distribution and transmission concessions, converted distribution and transmission tariffs into Pesos and implemented price caps for sales of electricity to the spot market that in some cases were below costs of production. These measures, coupled with the effect of high inflation and the devaluation of the Peso, led to a decline in revenues in real terms and an increase of costs in real terms that could no longer be recovered through margin adjustments or market price-setting mechanisms. This situation, in turn, led companies in the sector to suspend payments on their financial debt (which continued to be denominated in U.S. Dollars), which effectively prevented these companies from obtaining further financing in the domestic or international credit markets. Although the Argentine government has recently granted temporary relief to certain companies in the electricity sector, including a temporary increase in transmission and distribution margins, the principal electricity companies are currently involved in discussions with the Argentine government on permanent measures needed to adapt the current regulatory framework to the current economic situation of the energy sector. We cannot assure you that these measures will be adopted or implemented or that, if adopted, they will be sufficient to address the structural problems created for our company by the policies adopted during the 2001 economic crisis and in its aftermath, including the negative impact on revenues created by the limitations we face in pricing as a result of the current tariff structure. 14 Table of Contents Electricity demand has grown significantly in recent periods and may be affected by recent or future tariff increases, which could lead electricity companies, such as us, to record lower revenues During the 2001 economic crisis, electricity demand in Argentina decreased due to the decline in the overall level of economic activity and the deterioration in the ability of many consumers to pay their electricity bills. Despite the decline in electricity demand registered in 2009, in the years following the economic crisis of 2001, electricity demand has experienced significant growth, increasing an estimated average of approximately 6.0% per annum from 2003 through 2008. This increase in demand reflects renewed economic growth in Argentina and the relative low cost, in real terms, of electricity to consumers due to the freeze of margins and the elimination of the inflation adjustment provisions in distribution concessions coupled with the devaluation of the Peso and inflation. The executive branch of the Argentine government recently granted temporary increases in transmission and distribution margins, and transmission and distribution companies are currently negotiating further increases and adjustments to their tariff schemes with the Argentine government. Although the recent increases in electricity transmission and distribution margins, which increased the cost of electricity to residential customers, have not had a significant negative effect on demand, we cannot make any assurances that these increases or any future increases in the relative cost of electricity (including increases on tariffs for residential users) will not have a material adverse effect on electricity demand or a decline in collections from customers which, in turn, may lead electricity companies, such as us, to record lower revenues and results of operations than currently anticipated, and may have a material adverse effect on the market value of the ADSs. Risks Relating to our Company We operate a material portion of our business pursuant to public concessions granted by the Argentine government, the revocation or termination of which would have a material adverse effect on our business We conduct our hydroelectric generation, transmission and distribution businesses pursuant to public concessions granted by the Argentine government. These concessions contain several requirements regarding the operation of those businesses and compliance with laws and regulations. Compliance with our obligations under our concessions is typically secured by a pledge of our shares in the concessionaires in favor of the Argentine government. Accordingly, upon the occurrence of specified events of default under these concessions, the Argentine government would be entitled to foreclose on its pledge of the concessionaire and sell our shares in that concessionaire to a third party. Such sale would have a severe negative impact on our ability to operate a material portion of our business, and as a result, our results of operations would be materially adversely affected. Finally, our concessions also generally provide for termination in the case of insolvency or bankruptcy of the concessionaire. If any of our concessions are terminated or if the Argentine government forecloses its pledge over the shares we own in any of our concessionaire companies, such companies could not continue to operate as a going concern, and in turn our consolidated results of operations would be materially adversely affected and the market value of our shares and ADSs could decline. We employ a largely unionized labor force and could be subject to organized labor actions, including work stoppages that could have a material adverse effect on our business The majority of the employees in the electricity sector are affiliated with labor unions. As of December 31, 2009, approximately 71.6% of our employees were union members. Although our relations with unions are currently stable, we cannot assure you that our operating subsidiaries will not experience work disruptions or stoppages in the future, which could have a material adverse effect on our business and revenues, especially in light of the social tensions generated in Argentina by the current economic crisis. In addition, our collective bargaining agreements generally expire after one or two-year terms. We have completed salary negotiations for 2009, but due to inflationary pressures, we have reopened negotiations during the first months of 2010 at some of our subsidiaries. We cannot assure you that we will be able to negotiate new collective bargaining agreements on the same terms as those currently in effect, or that we will not be subject to strikes or work stoppages that could have material adverse effects on our operations and consequently on our financial results and the market value of our ADSs , before or during any negotiation process. 15 Table of Contents In the event of an accident or event not covered by our insurance, we could face significant losses that could materially adversely affect our business and results of operations We carry insurance that is consistent with industry standards in each of our different business segments. See Item 4. Information on the CompanyOur BusinessInsurance. Although we believe our insurance coverage is commensurate with standards for the international electricity generation, transmission and distribution industry, no assurance can be given of the existence or sufficiency of risk coverage for any particular risk or loss. For example, two of the towers used by Transeners transmission lines located in the Province of Buenos Aires, were damaged in 2008, from unknown causes. These damages resulted in the interruption of electricity transmission service to customers in the greater Buenos Aires region and certain areas in other provinces for several hours, which could have caused losses that may not be covered by our insurance policies, the total amount of which has not yet been determined. We cannot make any assurances that this kind of damage will not occur again in the future, which could eventually result in further losses or the imposition of sanctions on Transener by the regulatory authorities. If an accident or other event occurs that is not covered by our current insurance policies in any of our business segments, we may experience material losses or have to disburse significant amounts from our own funds, which may have a material adverse effect on our net profits and our overall financial condition and on the market value of our shares and ADSs. We conduct a portion of our operations through joint ventures, and our failure to continue such joint ventures or resolve any material disagreements with our partners could have a material adverse effect on the success of these operations We conduct a portion of our operations through joint ventures and as a result, the continuation of such join ventures is vital to our continued success. For example, we own a co-controlling interest in Citelec, the holding company of Transener, our transmission company, where we were previously a party to significant agreements with our former partner, Petrobras Energía S.A. (Petrobras Energía), with respect to the management of Transener. Electroingeniería S.A. (Electroingeniería) and Energía Argentina S.A. (Enarsa) subsequently acquired Petrobras Energías interest in Citelecs capital stock. While we were able to enter into similar agreements that we enjoyed with Petrobras Energía, any significant disagreement with our new partners could have a material adverse effect on the success of such joint venture, and thereby our business and results of operations. In addition, in the event that any of our partners were to decide to terminate its relationship with us in any of these companies or sell its interest in any of these companies, we may not be able to replace our partner or raise the necessary financing to purchase our partners interest. In the case of Transener, in particular, we are not able to acquire our partners interests under applicable Argentine regulations. See Item 4. Information on the CompanyThe Argentine Electricity Sector. As a result, the failure to continue some of our joint ventures or to resolve disagreements with our partners could adversely affect our ability to transact the business that is the subject of such joint venture, which would in turn negatively affect our financial condition and results of operations and the market value of our shares and ADSs. Risks Relating to our Generation Business There are electricity transmission constraints in Argentina that may prevent us from recovering the full marginal cost of our electricity, which could materially adversely affect the financial results of our generation business During certain times of the year, more electricity is generated than can be transmitted to the Buenos Aires node, also known as the Ezeiza node, which is the reference point for calculating the electricity load dispatch. Due to these electricity transmission constraints, many Argentine generators, including us, do not receive the full price of the system, but rather a lower local price. We cannot make any assurance that required investments will be made to increase the capacity of the system. As a result of lower electricity prices, our generation business may record lower operating profits than we anticipate, which could adversely affect our consolidated results of operations and financial condition and cause the market value of our ADSs to decline . 16 Table of Contents We may be unable to collect amounts due from CAMMESA and other customers in the electricity sector, which could have a material adverse effect on our financial condition and results of operations Electricity generators, including our subsidiaries, are paid by Compañía Administradora del Mercado Mayorista Eléctrico S.A. (Electricity Market Administration Company, or CAMMESA), which collects revenue from other wholesale electricity market agents. Due to the recent economic crisis in Argentina, a significant number of wholesale electricity market agents defaulted in the payment of amounts they owed to the wholesale electricity market, which adversely affected the ability of CAMMESA to meet its payment obligations to generators. Additionally, the stabilization fund created by the Argentine Secretariat of Energy to cover the difference between the spot price and the seasonal price of electricity recorded a permanent deficit due to the constant difference between the spot price and the seasonal price. We cannot make any assurances that the difference between the spot price and the seasonal price will not increase in the future or that CAMMESA will be able to make payments to generators, both in respect of energy and capacity sold in the spot market. The inability of generators, including certain of our subsidiaries, to collect their credits from CAMMESA may have a material adverse effect on the revenues of our generation subsidiaries and accordingly, on our results of operations and financial condition and the market value of our shares and ADSs. Our ability to generate electricity at our thermal generation plants depends on the availability of natural gas, and fluctuations in the supply or price of gas could materially adversely affect our results of operations The supply or price of gas used in our generation businesses has been and may from time to time continue to be affected by, among other things, the availability of gas in Argentina, our ability to enter into contracts with local gas producers and gas transportation companies, the need to import a larger amount of gas at a higher price than the price applicable to domestic supply as a result of low domestic production, and gas redistribution mandated by the Argentine Secretariat of Energy, given the present shortage of supply. In addition, several of our generation facilities are equipped to run solely on gas and, in the event that gas becomes unavailable, these facilities will not be able to switch to other types of fuel in order to continue generating electricity. If we are unable to purchase gas at prices that are favorable to us, or if the supply of gas is reduced, our costs could increase or our ability to profitably operate our generation facilities could be impaired. Such a disruption to our generation business could in turn, materially adversely affect our results of operations and financial condition and the market value of our ADSs. Our ability to generate electricity at our hydroelectric generation plants may be negatively affected by poor hydrological conditions, which could, in turn affect our results of operations Prevailing hydrological conditions could adversely affect the operations of our two hydroelectric generation plants, HINISA and HIDISA, in a number of ways, not all of which we can predict. For example, hydrological conditions that result in a low supply of electricity in Argentina could cause, among other things, the implementation of broad electricity conservation programs, including mandatory reductions in electricity generation or consumption. ¨Hydrological conditions in 2007, 2008 and in 2009 were poor. In each of 2007, 2008 and 2009, the water intake at Nihuiles and Diamante available for electricity generation was 27%, 35% and 43% lower, respectively, as compared to 2006, the year in which our units have recorded the greatest intake to date. A prolonged continuation of poor conditions could force the Argentine Government to focus its generation efforts on the use of other sources of electricity generation. In the event of electricity shortages, the Argentine government could mandate the implementation of broad electricity conservation programs, including mandatory reductions in electricity generation or consumption; the government could also mandate increased production from thermal plants that use fossil fuels as their generation sources and preserve the available water resources for future electricity generation. Although such a shift in production could benefit our thermal generation plants, it would negatively affect our hydroelectric plants and any mandated reduction in electricity generation or consumption could reduce revenues in our generation business and lead to a decline in our consolidated results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. Operational difficulties could limit our ability to generate electricity, which could adversely affect our results of operations We may experience operational difficulties that could require us to temporarily suspend operations or otherwise affect our ability to generate electricity and, as a result, adversely impact our operating results. These difficulties may affect our generation equipment, electromechanical components or, in general, any of our assets required for the supply of electricity. For example, in December 2008, an inspection at one of the gas turbines of our subsidiary Central Térmica Loma de la Lata S.A. (Loma de la Lata) determined that a component of the turbine had broken off, causing minor damage to the surrounding equipment. Although our insurance policy covered the cost of repair of the broken turbine component, we were required to pay a deductible of U.S. $500,000. In addition, our business interruption insurance did not cover the first forty-five days of lost profits due to delays caused by the malfunction. The repairs were completed and the unit became operational again on June 19, 2009. We cannot make any assurances that similar events will not occur in the future. While we maintain comprehensive insurance for each of our facilities, we cannot make any assurances that the amounts for which we are insured or the amounts that we may receive under such insurance policies would cover all of our losses. If operational difficulties impede our generation of electricity, the disruption may lead to reduced revenues from our generation segment, which would have an adverse effect on our consolidated results of operations and may negatively affect the market value of our shares or ADSs. 17 Table of Contents Our results may be adversely affected if our subsidiary Güemes is prevented from complying with its electricity export contracts Our subsidiary Central Térmica Güemes S.A. (Güemes) receives a material portion of its revenues from the sale of electricity to customers in Uruguay. As a result of a shortage of generation to supply the local market, the Argentine government has in the past entered into agreements to import electricity from neighboring countries and/or suspended temporarily, while this shortage situation persisted, the sale of electricity to foreign customers to redirect that electricity for consumption in the local market. For this reason, Güemes has in the past been unable to sell its electricity pursuant to its international supply contract but instead had to sell that electricity to the local spot market. In these cases Güemes did not receive the payments for such electricity at the contract prices but instead received spot prices that were lower than those under its export contract. See Item 4. Information on the CompanyOur BusinessOur Generation BusinessCentral Térmica GüemesOperations. We cannot make any assurances that the Argentine government will not intervene in our international supply contracts again in the future. If we were prevented from exporting agreed amounts of electricity pursuant to material contracts, it could reduce revenues in our generation business, which would adversely affect our consolidated results of operations and may have a negative effect on the market value of our shares or ADSs. We would no longer own a controlling interest in HINISA, one of our principal generation assets, if the Province of Mendoza sells its participation in HINISA Our subsidiary, Nihuiles, currently owns a 52.4% controlling stake in HINISA, a hydroelectric generation company in the Province of Mendoza, Argentina, and the Province of Mendoza currently owns 47.6% of the capital stock of HINISA. In 2006, the Province of Mendoza publicly announced its intention to sell shares representing 37% of the capital stock of HINISA. See Item 4. Information on the CompanyOur BusinessOur Generation BusinessNihuiles and DiamanteNihuiles. Pursuant to HINISAs concession, if the Province of Mendoza sells these shares, Nihuiles will be required to sell 20% of HINISAs capital stock and would no longer own a controlling 52.4% interest in HINISA. In addition, according to HINISAs by-laws, Nihuiles would not be permitted to purchase any additional shares of HINISA. We currently consolidate the results of operations of Nihuiles. If Nihuiles loses its controlling interest in HINISA, it may have a significant adverse effect on the value of our investment in Nihuiles and on our consolidated results of operations and the market value of our ADSs. In addition, neither we nor Nihuiles has any control over the timing of the Province of Mendozas proposed sale or the price at which Nihuiles would be required to sell its 20% of HINISAs shares. As a result, these shares may be sold at a time and price per share that are adverse to our interests and the return on our investment in Nihuiles. Piedra Buena could be exposed to third party claims on real property utilized for its operations that could result in the imposition of significant damages, for which we have not established a provision in our financial statements for potential losses At the time of Piedra Buenas privatization in 1997, the Province of Buenos Aires agreed to expropriate and transfer to Piedra Buena the real property on which the plant was built and to create administrative easements in favor of Piedra Buena over the third party lands through which a gas pipeline and an electricity transmission line run. Although the Province of Buenos Aires is in the process of expropriating the property on which the plant is built, as of the date of this annual report, it has not transferred all of the real property with clear and marketable title to Piedra Buena. In addition, the Province of Buenos Aires has not created the administrative easements for Piedra Buenas gas pipeline or the electricity transmission line. In July 2008, Piedra Buena sued the Province of Buenos Aires seeking the creation of the administrative easements in favor of Piedra Buena. Piedra Buena has received several complaint letters from third parties seeking compensation for the use of this land. See Item 8. Financial InformationLegal ProceedingsGenerationLegal proceedings involving Piedra Buenas real estate. If the Province does not complete the expropriation process or the administrative easement process, Piedra Buena may be exposed to judicial claims by third parties seeking compensation or damages for which we have not established a provision in our financial statements. If Piedra Buena were required to pay material damages or compensation for the right to use this real property as a result of adverse outcomes from legal proceedings, we could be required to use cash from operations to cover such costs, which could have a materially adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline . 18 Table of Contents Risks Relating to our Transmission Business If we are not able to renegotiate our transmission tariffs on more favorable terms with the Argentine government in a timely fashion, it could have a material adverse impact on our financial condition and results of operations In January 2002, pursuant to the Emergency Law, tariffs for the provision of public services, including the transmission of electricity, were converted from their original U.S. Dollar values to Pesos (at a rate of Ps.1.00 per U.S. $1.00) and frozen at those levels. Additionally, contract clauses in Transeners and Transba S.A. (Transba)s concession agreements requiring adjustments to their tariffs based on foreign inflation indexes and certain other indexation mechanisms were revoked. The Emergency Law also required the renegotiation of public service concession agreements. In connection with such renegotiation process, Transener and Transba entered into agreements with the Argentine government in 2005 that provided for an average tariff increase on fixed charges of 31% for Transener and 25% for Transba. Although these companies operating costs have significantly increased since 2005, the Ente Nacional Regulador de la Electricidad (Argentine National Electricity Regulator, or the ENRE) has not totally adjusted tariffs accordingly. If operating costs continue to increase and we do not receive any increase in revenues as a result of a tariff adjustment, our financial position and results of operations may be adversely affected, which could negatively impact the value of our shares or the ADSs. Our transmission capacity may be disrupted, which could result in material penalties being imposed on us Our electricity transmission business depends on Transeners and Transbas ability to transmit electricity over long distances through their transmission networks. Our financial condition and results of operations would be adversely affected if a natural disaster, accident or other disruption were to cause a material curtailment of our transmission capacity. Argentinas transmission system has evolved in a radial pattern which, unlike a fully integrated transmission grid system, connects areas of generation to areas of demand by a single transmission line or, in some cases, two or more transmission lines in parallel. Accordingly, the outage of any single line could totally disconnect entire sections of the Sistema de Interconexión Nacional (the National Interconnection System, or NIS). The concession agreements establish a system of penalties, which Transener and Transba may incur if defined parts of their networks are not available to transmit electricity. In May 2007, a fire in the Ezeiza transformer station resulted in a temporary disruption of the services provided by that station. In response to the service disruption, the ENRE filed charges against Transener alleging certain violations of the quality standards applicable to the transmission services provided by Transener that could result in the imposition of penalties if they are not successfully appealed. Consistent with industry standards, Transener and Transba do not maintain business interruption insurance and we cannot make assurances that any future disruption in Transeners or Transbas transmission capacity would not result in the imposition of material penalties, the payment of which would require us to use funds from operations and could have a material adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline. 19 Table of Contents The ENRE may reject our request to redetermine the revenues derived from expansion of the NIS as a result of the pesification of these revenues, which would result in a significant shortfall that could adversely affect our financial condition The Emergency Law also affected the revenues we receive in connection with Transeners expansion of the NIS. In particular, the income from the construction, operation and maintenance of an approximately 1,300 km high-voltage electricity transmission line (500 kilovolts (kV)) from the Comahue region to the Ezeiza substation was converted into Pesos at a rate of Ps.1.00 per U.S. $1.00 and then adjusted for inflation. Transener has asked the ENRE, in its capacity as the main party to the construction, operation and maintenance agreement relating to Transeners construction of the transmission line, (which includes approximately 2,550 high voltage towers and the expansion of the Piedra del Águila, Choele Choel, Bahía Blanca, Olavarría and Abasto substations, which we refer to collectively as the Fourth Line), to redetermine such revenue. In December 2008, the ENRE approved the redetermination of our revenues and established that, as of October 2008, the income to be collected in connection with the Fourth Line is Ps.75.9 million (plus taxes). However, because the ENRE has not developed an adjustment procedure, Transener has filed an administrative claim with the ENRE. We cannot predict when the ENRE will respond to our request. If the ENRE fails to increase the revenues we receive under the Fourth Line contract on the terms requested, we could face significant losses on our investment in the construction of, and losses in the operation and maintenance of, such transmission line, which could have a material adverse effect on our overall financial condition and results of operations and cause the market value of our ADSs to decline. Increasing competition in our non-regulated transmission activities could lead to lower revenues We generate a material portion of our transmission revenues from non-regulated transmission activities, including the construction and installation of electrical assets and equipment, non-network line operation and maintenance, supervision of the expansion of the NIS, supervision of independent transmitters operation and maintenance and other services. These non-regulated revenues represented 34.6% of Transeners revenues in 2009. We believe that these non-regulated revenues will continue to be an important part of our transmission business. Historically, Transener has not experienced significant competition in these areas of service (with the exception of its construction and international activities). However, we cannot make any assurance that competition will not substantially increase in the future or that such competition will not contribute directly to decreased revenues, which would adversely affect our financial condition and results of operations and cause the market value of our ADSs to decline. Transener is highly leveraged, which could limit its financing options or even its ability to service its debt and consequently have an adverse effect on our results of operations As of December 31, 2009, Transeners total consolidated indebtedness, denominated in U.S. Dollars and Pesos, amounted to the equivalent of approximately U.S. $157.9 million (Ps. 600.0 million), including accrued but unpaid interest, penalties, post-default interest rate increases and the effect of the discount to net present value applied to the restructured debt under Argentine GAAP. Transeners leverage may impair its ability to service its indebtedness and obtain additional financing in the future, withstand competitive pressure and adverse economic conditions or take advantage of significant business opportunities that may arise, each of which could adversely affect our results of operations or growth prospects and cause the market value of our ADSs to decline. Transener has not completed the legal transfer and registration of title of all of the properties transferred to it and Transba pursuant to the transmission concessions, which could result in potentially significant losses if any defect in title is later discovered Under their concessions, Transener and Transba became the owners of a large number of properties, including land and buildings associated with the substations, transformers, and other installations previously owned by the predecessor owners of Transener and Transba. Transener is in the process of finalizing certain formalities to legally perfect the transfer of title to these properties to Transener and Transba. Transener and Transba have completed the legal transfer of, and Transener and Transba have registered title to, approximately 82% and 63%, respectively, of these properties as of December 31, 2009. Transener is taking steps to establish and/or record legal title to the remaining properties. Although the concessions contain representations by the predecessor owners of Transener and Transba that they possessed good and valid title to all such properties, if Transener discovers any defects in title during such process, Transener will be liable for any payments required to cure such defects because the predecessor owners no longer exist. We cannot make assurances that any such defect in title, or the costs associated with curing such defect, will not adversely affect our financial condition or results of operations or could cause the market value of our ADSs to decline. 20 Table of Contents Risks Relating to our Distribution Business The failure to negotiate further improvements to our distribution tariff structure, including increases in our distribution margin, could have a material adverse effect on our distribution business and prospects We are currently engaged in a Revisión Tarifaria Integral (Integral Tariff Review, or Edenor RTI) with the ENRE to achieve a comprehensive revision of our distribution tariff structure, including further increases in our distribution margins and periodic adjustments based on changes in our distribution cost base, to provide us with an adequate return on our distribution asset base. Although we believe the Edenor RTI will result in a new tariff structure in the near future, we cannot make assurances that the Edenor RTI will conclude in a timely manner or at all, or that the new tariff structure will effectively cover all of our distribution costs and provide us with an adequate return. Moreover, the Edenor RTI could result in the adoption of an entirely new regulatory framework for our distribution business, with additional terms and restrictions on our distribution operations and the imposition of mandatory investments. We also cannot predict whether a new regulatory framework will be implemented and what terms or restrictions could be imposed on our operations. If we are not successful in achieving a satisfactory renegotiation of our distribution tariff structure, our financial condition and results of operations may be materially adversely affected or could cause the market value of our ADSs to decline. We may not be able to adjust our distribution tariffs to reflect increases in our distribution costs in a timely manner, or at all, which may have a material adverse effect on our financial condition and results of operations In February 2006, Edenor entered into an agreement with the Argentine government relating to the adjustment and renegotiation of the terms of Edenors concession ( Acta Acuerdo sobre la Adecuación del Contrato de Concesión del Servicio Público de Distribución y Comercialización de Energía Eléctrica , or the Adjustment Agreement). The Adjustment Agreement contemplates a cost adjustment mechanism for the transition period during which the Edenor RTI is being conducted. This mechanism, known as the Cost Monitoring Mechanism, or CMM, requires the ENRE to review Edenors actual distribution costs every six months (in May and November of each year) and adjust Edenors distribution margins to reflect variations of 5% or more in Edenors distribution cost base. Edenor may also request that the ENRE apply the CMM at any time that the variation in Edenors distribution cost base is at least 10% or more. Any adjustments, however, are subject to the ENREs assessment of variations in Edenors costs, and we cannot guarantee that the ENRE will approve adjustments that are sufficient to cover Edenors actual incremental costs. In addition, there likely will be a lag in time between when Edenor actually experiences increases in its distribution costs and when Edenor receives increased revenues following the corresponding adjustments, if any, to Edenors distribution margins pursuant to the CMM. If Edenor is not able to recover all of these incremental costs or there is a significant lag time between when Edenor incurs the incremental costs and when Edenor receives increased revenues, we may experience a decline in our results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. Our distribution tariffs may be subject to challenge by Argentine consumer and other groups In November 2006, two Argentine consumer associations, Asociación Civil por la Igualdad y la Justicia (ACIJ) and Consumidores Libres Cooperativa Limitada de Provisión de Servicios de Acción Comunitaria, brought an action against Edenor and the Argentine government before a federal administrative court seeking to block the ratification of the Adjustment Agreement on the grounds that the approval mechanism was unconstitutional. In March 2007, the federal administrative court dismissed these claims and ruled in Edenors favor on the grounds that the adoption of Executive Decree No. 1957/06, which ratified the Adjustment Agreement, rendered this action moot. The ACIJ appealed this decision in April 2007, and the appeal was decided in Edenors favor. However, in April 2008, the ACIJ filed another complaint challenging the procedures utilized by the Argentine congress in approving the Adjustment Agreement, to which Edenor timely replied. In addition, in 2008, the defensor del pueblo (Public Ombudsman) filed a claim opposing the resolutions establishing the tariff schedule, effective as of October 1, 2008, and naming Edenor as defendant. On January 27, 2009, the ENRE notified Edenor of a preliminary injunction, as a result of the Ombudsmans claim, pursuant to which Edenor was ordered to refrain from cutting the energy supply to customers challenging the October 2008 tariff increase until a decision is reached with respect to the claim. This injunction has been appealed by Edenor and the Argentine government, the resolution of which is still pending as of the date of this annual report. We cannot make assurances regarding how these complaints will be resolved nor can we make assurances that other actions or requests for injunctive relief will not be brought by these or other groups seeking to reverse the adjustments Edenor has obtained or to block any further adjustments to our distribution tariffs. If these legal challenges are successful and prevent us from implementing tariff adjustments granted by the Argentine government, we could face a decline in collections from distribution customers, and a decline in our results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. 21 Table of Contents If we experience continued energy shortages in the face of growing demand for electricity, our ability to deliver electricity to our customers could be adversely affected, which could result in customer claims, material penalties and decreased results of operations In recent years, the condition of the Argentine electricity market has provided little incentive to generators to further invest in increasing their generation capacity, which would require material long-term financial commitments. As a result, Argentine electricity generators are currently operating at near full capacity and may not be able to guarantee the supply of electricity to distribution companies which, in turn, could limit the ability of these companies, including Edenor, to provide electricity to customers, and could lead to a decline in growth of such companies. Under Argentine law, distribution companies, such as Edenor, are responsible to their customers for any disruption in the supply of electricity. To date, the Argentine authorities have not been called upon to decide under which conditions energy shortages may constitute force majeure. In the past, however, the Argentine authorities have taken a restrictive view of force majeure and have recognized the existence of force majeure only in limited circumstances, such as internal malfunctions at the customers facilities, extraordinary meteorological events (such as major storms) and third party work in public thoroughfares. As a result, we could face customer claims and fines and penalties for service disruptions caused by energy shortages unless the relevant Argentine authorities determine that energy shortages constitute force majeure, which could have a materially adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline. Our distribution business has been, and may continue to be, subject to fines and penalties that could have a material adverse effect on our financial condition and results of operations We operate in a highly regulated environment and our distribution business has been and in the future may continue to be subject to significant fines and penalties by regulatory authorities, including for reasons outside our control, such as service disruptions attributable to problems at generation facilities or in the transmission network that result in a lack of electricity supply. After 2001, the amount of fines and penalties imposed on our distribution business increased significantly, which we believe is mainly due to the economic and political environment in Argentina following the 2001 economic crisis. Although the Argentine government has agreed to forgive a significant portion of these accrued fines and penalties pursuant to the Adjustment Agreement and to allow Edenor to repay the remaining balance over time, this forgiveness and repayment plan is subject to a number of conditions, including compliance with quality of service standards, reporting obligations and required capital investments. As of December 31, 2009, our accrued fines and penalties totaled Ps.377.5 million (taking into account our adjustment to fines and penalties following the ratification of the Adjustment Agreement). If our distribution business fails to comply with any of these conditions, the Argentine government may seek to obtain payment of these fines and penalties. In addition, we cannot make any assurances that our distribution business will not incur material fines in the future, which could have a material adverse effect on our financial condition and results of operations and the market value of our shares and ADSs. If we are unable to control energy losses in our distribution business, our results of operations could be adversely affected Our distribution concession does not permit our distribution business to pass through to our customers the cost of additional energy purchased to cover any energy losses that exceed the loss factor contemplated by the concession, which is, on average, 10%. As a result, if our distribution business experiences energy losses in excess of those contemplated by the concession, we may record lower operating profits than we anticipate. Prior to the 2001 economic crisis in Argentina, Edenor had been able to reduce the high level of energy losses experienced at the time of the privatization to the levels contemplated (and reimbursed) under the concession. However, during the 2001 economic crisis and during the year ended December 31, 2009, Edenors level of energy losses, particularly Edenors non-technical losses, started to grow again, in part as a result of the increase in poverty levels and, with it, the number of delinquent accounts and fraud. Although Edenor has been able to reduce energy losses in recent periods, these losses continue to exceed the 10% average loss factor in the concession, and based on the current economic turmoil, we do not expect these losses to decrease in the near term. Energy losses in our distribution business amounted to 11.9% in 2009, 10.8% in 2008 and 11.6% in 2007. We cannot make any assurances that energy losses will not increase again in future periods, which may lead to lower margins in our distribution segment and could adversely affect our financial condition and consolidated results of operations and the market value of our shares and ADSs. 22 Table of Contents We could incur material labor liabilities in connection with outsourcing in our distribution business that could have an adverse effect on our business and results of operations We outsourced a number of activities related to our distribution business to third party contractors in order to maintain a flexible cost base. We had approximately 3,611 third-party employees under contract in our distribution business as of December 31, 2009. Although we have very strict policies regarding compliance with labor and social security obligations by contractors, we are not in a position to ensure that contractors employees will not initiate legal actions to seek indemnification from us based upon a number of judicial rulings issued by labor courts in Argentina recognizing joint and several liability between the contractor and the entity to which it is supplying services in certain circumstances. We cannot make any assurances that such proceedings will not be brought against us or that the outcome of such proceedings would be favorable to us. If we were to incur material labor liabilities in connection with the outsourcing of our distribution business it could have an adverse effect on our financial condition and consolidated results of operations and the market value of our shares and ADSs. Our exclusive right to distribute electricity in our service area may be adversely affected by technological or other changes in the energy distribution industry, the loss of which would have a material adverse effect on our business Although our distribution concession grants us the exclusive right to distribute electricity within our service area, this exclusivity may be terminated in whole or in part if technological changes make it possible for the energy distribution industry to evolve from its present condition as a natural monopoly into a competitive business. Although, to our knowledge, there are currently no projects to introduce new technologies in the medium or long-term which could reasonably be expected to alter the current landscape of the electricity distribution business, we cannot make assurances that future developments will not introduce competition that would adversely affect the exclusivity right granted by the concession. Any total or partial loss of our exclusive right to distribute electricity within our service area would likely lead to increased competition, and result in lower revenues in our distribution segment, which could have a material adverse effect on our financial condition and consolidated results of operations and the market value of our shares and ADSs. Risks Relating to our Shares and ADSs Restrictions on the movement of capital out of Argentina may impair the ability of holders of ADSs to receive dividends and distributions on, and the proceeds of any sale of, the shares underlying the ADSs, which could affect the market value of the ADSs The Argentine government may impose restrictions on the conversion of Argentine currency into foreign currencies and on the remittance to foreign investors of proceeds from their investments in Argentina. Argentine law currently permits the government to impose this kind of restrictions temporarily in circumstances where a serious imbalance develops in Argentinas balance of payments or where there are reasons to foresee such an imbalance. Beginning in December 2001, the Argentine government implemented an unexpected number of monetary and foreign exchange control measures that included restrictions on the free disposition of funds deposited with banks and on the transfer of funds abroad, including dividends, without prior approval by the Central Bank, some of which are still in effect. Among the restrictions that are still in effect are those relating to the payment prior to maturity of the principal amount of loans, bonds or other securities owed to non-Argentine residents, the requirement for Central Bank approval prior to acquiring foreign currency for certain types of investments and the requirement that 30% of certain types of capital inflows into Argentina be deposited in a non-interest-bearing account in an Argentine bank for a period of one year. Although the transfer of funds abroad in order to pay dividends no longer requires Central Bank approval to the extent such dividend payments are made in connection with audited financial statements approved by a shareholders meeting, restrictions on the movement of capital to and from Argentina such as the ones which previously existed could, if reinstated, impair or prevent the conversion of dividends, distributions, or the proceeds from any sale of shares, as the case may be, from Pesos into U.S.Dollars and the remittance of the U.S.Dollars abroad. We cannot make assurances that the Argentine government will not take similar measures in the future. In such a case, the depositary for the ADSs may hold the Pesos it cannot convert for the account of the ADS holders who have not been paid. Nonetheless, the adoption by the Argentine government of restrictions on the movement of capital out of Argentina may effect the ability of our foreign shareholders and holders of ADSs to obtain the full value of their shares and ADSs and may adversely effect the market value of our shares and ADSs. 23 Table of Contents ADS holders ability to receive cash dividends may be limited Our shareholders ability to receive cash dividends may be limited by the ability of the depositary to convert cash dividends paid in Pesos into U.S.Dollars. Under the terms of our deposit agreement with the depositary for the ADSs, the depositary will convert any cash dividend or other cash distribution we pay on the common shares underlying the ADSs into U.S.Dollars, if it can do so on a reasonable basis and can transfer the U.S.Dollars to the United States. If this conversion is not possible or if any government approval is needed and cannot be obtained, the deposit agreement allows the depositary to distribute the foreign currency only to those ADS holders to whom it is possible to do so. If the exchange rate fluctuates significantly during a time when the depositary cannot convert the foreign currency, shareholders may lose some or all of the value of the dividend distribution. Under Argentine law, shareholder rights may be fewer or less well defined than in other jurisdictions Our corporate affairs are governed by our by-laws and by Argentine corporate law, which differ from the legal principles that would apply if we were incorporated in a jurisdiction in the United States, such as the States of Delaware or New York, or in other jurisdictions outside Argentina. In addition, the rights of holders of the ADSs or the rights of holders of our common shares under Argentine corporate law to protect their interests relative to actions by our board of directors may be fewer and less well defined than under the laws of those other jurisdictions. Although insider trading and price manipulation are illegal under Argentine law, the Argentine securities markets are not as highly regulated or supervised as the U.S.securities markets or markets in some other jurisdictions. In addition, rules and policies against self-dealing and regarding the preservation of shareholder interests may be less well-defined and enforced in Argentina that in the United States, putting holders of our common shares and ADSs at a potential disadvantage. Holders of ADSs may be unable to exercise voting rights with respect to the common shares underlying the ADSs at our shareholders meetings Shares underlying the ADSs are held by the depositary in the name of the holder of the ADS. As such, we will not treat holders of ADSs as one of our shareholders and holders of ADSs will not have shareholder rights. The depositary will be the holder of the shares underlying the ADSs and holders may exercise voting rights with respect to the shares represented by the ADSs only in accordance with the deposit agreement relating to the ADSs. There are no provisions under Argentine law or under our by-laws that limit the exercise by ADS holders of their voting rights through the depositary with respect to the underlying shares. However, there are practical limitations on the ability of ADS holders to exercise their voting rights due to the additional procedural steps involved in communicating with these holders. For example, holders of our shares will receive notice of shareholders meetings through publication of a notice in an official gazette in Argentina, an Argentine newspaper of general circulation and the daily bulletin of the Buenos Aires Stock Exchange, and will be able to exercise their voting rights by either attending the meeting in person or voting by proxy. ADS holders, by comparison, do not receive notice directly from us. Instead, in accordance with the deposit agreement, we provide the notice to the depositary. If we ask it to do so, the depositary will mail to holders of ADSs the notice of the meeting and a statement as to the manner in which instructions may be given by holders. To exercise their voting rights, ADS holders must then instruct the depositary as to voting the shares represented by their ADSs. Due to these procedural steps involving the depositary, the process for exercising voting rights may take longer for ADS holders than for holders of shares and shares represented by ADSs may not be voted as the holders of ADSs desire. Shares represented by ADSs for which the depositary fails to receive timely voting instructions may, if requested by us, be voted at the corresponding meeting either in favor of the proposal of the board of directors or, in the absence of such a proposal, in accordance with the majority. 24 Table of Contents Our shareholders may be subject to liability for certain votes of their securities Because we are a limited liability corporation, our shareholders are not liable for our obligations. Shareholders are generally liable only for the payment of the shares they subscribe. However, shareholders who have a conflict of interest with us and who do not abstain from voting at the respective shareholders meeting may be liable for damages to us, but only if the transaction would not have been approved without such shareholders votes. Furthermore, shareholders who willfully or negligently vote in favor of a resolution that is subsequently declared void by a court as contrary to the law or our by-laws may be held jointly and severally liable for damages to us or to other third parties, including other shareholders. Provisions of our by-laws could deter takeover attempts and have an adverse impact on the price of our shares and the ADSs Our by-laws contain provisions that may discourage, delay or make more difficult a change in control of our Company or the removal of our directors, such as the rules that require any shareholder to present a tender offer as a result of the acquisition of a significant participation or the acquisition of a controlling interest in the event it purchases shares representing 35% or more than 50%, respectively, of our capital stock. These provisions, as well as other provisions of our charter and by-laws, may delay, defer or prevent a transaction or a change in control that might otherwise be in the best interest of our shareholders and may adversely affect the market value of our shares and ADSs. Item 4. Information on the Company We were incorporated as an Argentine limited liability corporation ( sociedad anónima ) in 1945 under the name Frigorífico La Pampa S.A. In 2003, we suspended our former business activities, which were limited to the ownership and operation of a cold storage warehouse building. In 2005, Messrs. Damián Mindlin, Gustavo Mariani and Ricardo Torres acquired a controlling stake in us. Following this acquisition, we changed our name to Pampa Holding S.A. As a result of the acquisitions we have made since 2006, we are currently the largest fully integrated electricity company in Argentina and, through our subsidiaries and co-controlled companies, we engage in the generation, transmission and distribution of electricity in Argentina. We changed our name again to Pampa Energía S.A. in September 2008. We operate our electricity businesses in a highly regulated environment. Our hydroelectric generation activities and our transmission and distribution activities are subject to the terms of concessions granted by the Argentine government. In addition, our electricity prices and our transmission and distributions prices are subject to regulation by Federal and respective provincial governments. In addition, our electricity prices and our transmission and distribution prices are subject to regulation by the Argentine Government, acting through the Secretaría de Energía (Secretariat of Energy) and the ENRE. Pampa Energía S.A. is organized as a sociedad anónima under the laws of Argentina. Our principal executive offices are located at Ortiz de Ocampo 3302, Building #4, City of Buenos Aires, Argentina (C1425DSR). Our telephone number is + 54 11 4809 9500. Our website address is www.pampaenergia.com. None of the information available on our website or elsewhere will be deemed to be included or incorporated by reference into this annual report. 25 Table of Contents THE ARGENTINE ELECTRICITY SECTOR History Electricity was first made available in Argentina in 1887 with the first public street lighting in Buenos Aires. The Argentine governments involvement in the electricity sector began in 1946 with the creation of the Dirección General de Centrales Eléctricas del Estado (General Directorate of Electric Power Plants of the State) to construct and operate electricity generation plants. In 1947, the Argentine government created Agua y Energía Eléctrica S.A. (Water and Electricity, or AyEE) to develop a system of hydroelectric generation, transmission and distribution for Argentina. In 1961, the Argentine government granted a concession to Compañía Italo Argentina de Electricidad (Italian‑Argentine Electricity Company, or CIADE) for the distribution of electricity in a part of the City of Buenos Aires. In 1962, the Argentine government granted a concession formerly held by the Compañía Argentina de Electricidad (Argentine Electricity Company, or CADE) to Servicios Eléctricos del Gran Buenos Aires (Electricity Services of Greater Buenos Aires, or SEGBA) for the generation and distribution of electricity to parts of Buenos Aires. In 1967, the Argentine government granted a concession to Hidroeléctrica Norpatagónica S.A. (Hidronor) to build and operate a series of hydroelectric generation facilities. In 1978, CIADE transferred all of its assets to the Argentine government, following which CIADEs business became government‑owned and operated. By 1990, virtually all of the electricity supply in Argentina was controlled by the public sector (97% of total generation). The Argentine government had assumed responsibility for the regulation of the industry at the national level and controlled all of the national electricity companies, AyEE, SEGBA and Hidronor. The Argentine government also represented Argentine interests in generation facilities developed or operated jointly with Uruguay, Paraguay and Brazil. In addition, several of the Argentine provinces operated their own electricity companies. Inefficient management and inadequate capital spending, which prevailed under national and provincial government control, were in large measure responsible for the deterioration of physical equipment, decline in quality of service and proliferation of financial losses that occurred during this period. In 1991, as part of the economic plan adopted by then President Carlos Menem, the Argentine government undertook an extensive privatization program of all major state‑owned industries, including within the electricity generation, transmission and distribution sectors. In 1992, the Argentine congress adopted Law No.24,065, the Electricity RegulationFramework (a supplement to Law No. 15,336, Federal Electricity Law, and its Administrative Order No. 1,398/92), which was the keystone for the reform and privatization of the sector. The goal of the law was to modernize the electricity sector by promoting efficiency, competition, improved service and private investment. It restructured and reorganized the sector, and provided for the privatization of virtually all business activities that had been carried out by Argentine state-owned enterprises. The law established the basis for the ENRE and other institutional authorities in the sector, the administration of the wholesale electricity market, or WEM, pricing at the spot, tariff-setting in regulated areas and for evaluating assets to be privatized. This law also had a profound, albeit indirect, impact at the provincial level, as virtually all of the provinces followed the regulatory and institutional guidelines of this law. Finally, this law, which continues to provide the framework for regulation of the electricity sector since the privatization of this sector, divided generation, transmission and distribution of electricity into separate businesses, each subject to segment-specific regulation. Under Law No. 24,065, distribution and transmission activities are considered public services and defined as monopolies. These activities are completely regulated by the government and require a concession. Although the concessions granted to distributors do not impose specific investment parameters, distributors are obligated to connect new customers and meet any increased demand. The expansion of existing transmission facilities by the respective concessionaires is not restricted. In contrast, generation, although regulated by the government, is not deemed a monopoly activity and is subject to free competition by new market entrants. Operation of hydroelectric power plants requires a concession from the government. New generation projects do not require concessions but must be registered with the Secretariat of Energy. Many of the provincial governments, following the privatization path in the sector, have established their own politically and financially independent regulatory bodies at the provincial level. Previously, the utilities themselves had played a major role in making sector policies and setting tariffs for the provinces. 26 Table of Contents At the end of 2001 and beginning of 2002, Argentina experienced an unprecedented crisis that virtually paralyzed the countrys economy through most of 2002 and led to radical changes in government policies. See Item 5. Operating and Financial Review and ProspectsFactors Affecting our Results of OperationsArgentine economic conditions and inflation. The crisis and the governments policies during this period severely affected the electricity sector. Pursuant to the Emergency Law, the Argentine government, among other measures: · converted electricity prices and transmission and distribution tariffs from their original U.S.Dollar values to Pesos at a rate of Ps.1.00 per U.S.$1.00; · froze all regulated transmission and distribution tariffs, revoked all price adjustment provisions and inflation indexation mechanisms in public utility concessions (including electricity transmission and distribution concessions), and empowered the Executive Branch to conduct a renegotiation of these concessions, including the tariffs for electricity transmission and distribution services; and · required that spot prices on the wholesale electricity market be calculated based on the price of natural gas (which is also regulated by the Argentine government), regardless of the fuel actually used in generation activities, even if gas is unavailable. These measures created a huge structural deficit in the operation of the wholesale electricity market and, combined with the devaluation of the Peso and high rates of inflation, had a severe effect on the electricity sector in Argentina, as electricity companies experienced a decline in revenues in real terms and a deterioration of their operating performance and financial condition. Most electricity companies had also incurred large amounts of foreign currency indebtedness under the Convertibility regime. Following the elimination of the Convertibility regime and the resulting devaluation of the Peso, the debt service burden of these companies increased sharply, leading many of these companies to suspend payments on their foreign currency debt in 2002. This situation caused many Argentine electricity generators, transmission companies and distributors to defer further investments in their networks. As a result, Argentine electricity market participants, particularly generators, are currently operating at near full capacity, which could lead to insufficient supply to meet a growing national energy demand. In addition, the economic crisis and the resulting emergency measures had a material adverse effect on other energy sectors, including oil and gas companies, which has led to a significant reduction in natural gas supplies to generation companies that use this commodity in their generation activities. To address the electricity crisis, in December2004 the Argentine government adopted new rules to readapt or readjust the marketplace, but these rules were not to come into effect until the construction of two new 800 MW combined cycle generators were completed. These generators commenced operations at full capacity in the first half of 2010. The costs of construction were primarily financed with net revenues of generators derived from energy sales in the spot market, with special charges to non-residential consumers per MWh of energy billed and with specific charges from CAMMESA applicable to large users that were deposited in the FONINVEMEM. See Price Behavior in the WEMFONINVEMEM. The construction of these new generators reflects a recent trend by the Argentine government to take a more active role in promoting energy investments in Argentina. In addition to these projects, in April2006 the Argentine congress enacted a law that authorized the Executive Branch to create a special fund to finance infrastructure improvements in the Argentine energy sector through the expansion of generation, distribution and transmission infrastructure relating to natural gas, propane and electricity. The special fund would obtain funds through cargos específicos (specific charges) passed on to customers as an itemization on their energy bills, but it has not yet been implemented. We cannot make any assurances that the Argentine government will complete the implementation of these new projects in a timely manner, if at all. Finally, in September2006 the Argentine government, in an effort to respond to the sustained increase in energy demand following Argentinas economic recovery after the crisis, adopted new measures that seek to ensure that energy available in the market is used primarily to service residential users and industrial and commercial users whose energy demand is at or below 300 kW and who do not have access to other viable energy alternatives. In addition, these measures seek to create incentives for generation plants to meet increasing energy needs by allowing them to sell new energy generation into the Energía Plus (Energy Plus) system at unregulated market prices. See Price Behavior in the WEM  Energía Plus . 27 Table of Contents The Wholesale Electricity Market Transactions among different participants in the electricity industry take place through the wholesale electricity market, or WEM, which was organized concurrently with the privatization process as a competitive market in which generators, distributors and certain large users of electricity can buy and sell electricity at prices determined by supply and demand, and are allowed to enter into long-term electricity supply contracts. The WEM consists of: · a term market where quantities, prices and contractual conditions are agreed upon directly between sellers and buyers; · a spot market where prices are established on an hourly basis as a function of economic production cost;and · a stabilized pricing system of spot prices, which we refer to as the seasonal price, set on a semi-annual basis and designed to mitigate the volatility of spot prices for purchases of electricity by distributors. The following chart shows the relationships among the various actors in the WEM. CAMMESA The creation of the WEM made it necessary to create an entity in charge of the management of the WEM and the dispatch of electricity into the NIS. The duties were entrusted to CAMMESA, a private company created for this purpose. CAMMESA is in charge of: · the dispatch of electricity into the NIS, maximizing the NISs safety and the quality of electricity supplied and minimizing wholesale prices in the spot market; · planning energy capacity needs and optimizing energy use in accordance with the rules set forth from time to time by the Secretariat of Energy; 28 Table of Contents · monitoring the operation of the term market and administering the technical dispatch of electricity under agreements entered into in that market; · acting as agent of the various WEM agents and carrying out the duties entrusted to it in connection with the electricity industry, including billing and collecting payments for transactions between WEM agents; · purchasing and/or selling electric power from abroad or to other countries by performing the relevant import/export transactions;and · providing consulting and other related services. Five groups of entities each hold 20% of the capital stock of CAMMESA. The five groups are the Argentine government, the associations that represent the generation companies, transmission companies, distribution companies and large users. CAMMESA is managed by a board formed by representatives of its shareholders. The board of CAMMESA is composed of ten regular and ten alternate directors. Each of the associations that represent generation companies, transmission companies, distribution companies and large users are entitled to appoint two regular and two alternate directors of CAMMESA. The other directors of CAMMESA are the Secretariat of Energy, who is the board chairman, and an independent member, who acts as vice chairman. The decisions adopted by the board of directors require the affirmative vote of the board chairman. CAMMESAs operating costs are financed through mandatory contributions by the WEM agents. Key Participants Generators Generators are companies with electricity generating plants that sell output either partially or wholly through the NIS. Generators are subjected to the scheduling and dispatch rules set out in the regulations. Privately owned generators may also enter into direct contracts with distributors or large users. As of December 31, 2009, Argentina had a nominal installed capacity as reported by CAMMESA of approximately 27,044 MW. As of the same date, there were approximately 54 generating companies connected to the wholesale electricity market in Argentina, most of them operating more than one generation plant. Broken down by type of generation, the Argentine generators include 33 thermal generation companies, 18 hydroelectric generation companies, 2 bi-national hydroelectric generation companies and 1 national nuclear generation company . For a discussion of the increase in capacity of the electricity generation sector during 2009, see Item 5. Operating and Financial Review and ProspectsFactors Affecting our Results of Operations Electricity Demand. The following table sets forth the primary participants in the Argentine electricity generation sector as of December 31, 2009, including the total capacity of each: 29 Table of Contents Company Steam Turbine Gas Turbine Combined Cycle Diesel Engine Total Thermal Generation Total Nuclear Generation Total Hydro-electric Generation Total % (all values in MW, except percentages) COSTANERA 1,131 1,173 2,304 2,304 8.5% YACYRETA (Argentina) 2,280 2,280 8.4% C.PUERTO 979 798 1,777 1,777 6.6% EPEC 200 297 497 918 1,415 5.2% H.P.D.AG. 1,400 1,400 5.2% H.CHOCON 1,380 1,380 5.1% AES ALICURA 1,162 1,162 4.3% NASA 1,005 1,005 3.7% S.GRANDE(ARG) 945 945 3.5% DOCK SUD 72 798 870 870 3.2% AES PARANA 845 845 845 3.1% GENELBA 165 674 839 839 3.1% PP. ENERGY 828 828 828 3.1% CT SAN NICOLAS 650 25 675 675 2.5% CAPEX 661 661 661 2.4% C.T.P.BUENA (*) 620 620 620 2.3% T.G.M.BELGRANO 572 572 572 2.1% T.G.S.MARTIN 553 553 553 2.0% ENARSA 192 350 542 542 2.0% CT.MENDOZA 120 14 374 508 508 1.9% H FUTALEUF 472 472 1.7% H.C.COLOR. 472 472 1.7% C.COSTA ATLANTICA 260 169 429 430 1.6% C.T.SALTA 411 411 411 1.5% HIDISA (*) 388 388 1.4% LOMA DE LA LATA (*) 375 375 375 1.4% GUEMES (*) 261 100 361 361 1.3% PECOM ENERGIA 285 285 1.1% PLUSPETROL 232 232 232 0.9% HINISA (*) 224 224 0.8% SORRENTO 217 217 217 0.8% GEN.MED. 120 68 188 188 0.7% SIDERCA 163 163 163 0.6% CTPAT 160 160 160 0.6% C.T. NOA 150 4 154 154 0.6% CONS. POTRERILLOS 146 146 0.5% EPSE 132 132 0.5% CMS ENSEN. 128 128 128 0.5% C.T.G.ROCA 124 124 124 0.5% AES JURAMENTO 30 30 87 117 0.4% EDELSUR 111 111 111 0.4% Others 0 206 143 0 349 0 224 573 2.1% Total 4,438 3,133 7,598 354 15,523 1,005 10,515 27,044 100.0% (*) Pampa Energías generation assets. (1) Loma de la Lata has an installed capacity of 375 MW and an average effective capacity of 369 MW. (2) Includes 100 MW of new generation. (3) HINISA has an installed capacity of 265 MW and an effective capacity of 224 MW. Source: CAMMESA 30 Table of Contents Transmitters Transmission companies hold a concession to transmit electric energy from the bulk supply point to electricity distributors. The transmission activity in Argentina is subdivided into two systems: the High Voltage Transmission System (STEEAT), which operates at 500 kV and transports electricity between regions, and the regional distribution system (STEEDT) which operates at 132/220 kV and connects generators, distributors and large users within the same region. Transener is the only company in charge of the STEEAT, and six regional companies are located within the STEEDT (Litsa, Transnoa, Transnea, Transpa, Transba and Distrocuyo). In addition to these companies, there are also independent transmission companies that operate under a technical license provided by the STEEAT or STEEDT companies. Transmission and distribution services are carried out through concessions. These concessions are re-distributed periodically based on a re-bidding process. Transmission companies are responsible for the operation and maintenance of their networks, but not for the expansion of the system. The transmission concessions operate under the technical, safety and reliability standards established by the ENRE. Penalties are applied whenever a transmission concessionaire fails to meet these criteria, particularly those regarding outages and grid downtime. Generators can only build lines to connect to the grid, or directly to customers. Users pay for new transmission capacity undertaken by them or on their behalf. A public hearing process for these projects is conducted by the ENRE, which issues a Certificate of Public Convenience and Necessity. Transmission or distribution networks connected to an integrated system must provide open access to third parties under a regulated toll system unless there is a capacity constraint. Distributors Distributors are companies holding a concession to distribute electricity to consumers. Distributors are required to supply any and all demand of electricity in their exclusive areas of concession, at prices (tariffs) and conditions set in regulation. Penalties for non-supply are included in the concessions agreements. The three distribution companies divested from SEGBA (Edenor, Edesur and Edelap) represent more than 45% of the electricity market in Argentina. Only a few distribution companies ( i.e. , Empresa Provincial de Energía de Córdoba, Empresa de Energía de SantaFé, and Energía de Misiones) remain in the hands of the provincial governments and cooperatives. Concessions were issued for distribution and retail sale, with specific terms for the concessionaire stated in the contract. The concession periods are divided into management periods that allow the concessionaire to give up the concession at certain intervals. Large users The wholesale electricity market classifies large users of energy into three categories: (1) Grandes Usuarios Mayores (Major Large Users, or GUMAs), (2) Grandes Usuarios Menores (Minor Large Users, or GUMEs) and (3) Grandes Usuarios Particulares (Particular Large Users, or GUPAs). Each of these categories of users has different requirements with respect to purchases of their energy demand. For example, GUMAs are required to purchase 50% of their demand through supply contracts and the remainder in the spot market, while GUMEs and GUPAs are required to purchase all of their demand through supply contracts. Large users participate in CAMMESA by appointing two acting and two alternate directors through the Asociación de Grandes Usuarios de Energía Eléctrica de la República Argentina (Argentine Association of Electric Power Large Users, or AGUEERA). 31 Table of Contents Regulatory and Legal Framework Role of the government The national government restricted its participation in the electricity market to regulatory oversight and policy-making activities. These activities were assigned to agencies that have a close working relationship with one another and occasionally even overlap in their responsibilities. The national government has limited its holding in the commercial sector to the operation of the international hydropower projects and to the nuclear power plants. Provincial authorities followed the national government by divesting of commercial interests and creating separate policy-making and regulatory entities for the provincial sector. Entities and jurisdiction The Secretariat of Energy is the principal national regulatory authority for the electricity sector. The Federal Board of Electric Energy, composed of representatives from each of Argentinas 24provinces, advises the Secretariat of Energy on policies related to the coordination and harmonization of these policies. The Secretariat of Energy is also in charge of overseeing the electricity sector and proposing any changes needed in the market. The ENRE is an autonomous supervisory body that operates under the Secretariat of Energy. The ENRE supervises the compliance of regulated transmission and distribution entities with established laws, regulations and operating criteria, including quality of service and environmental standards and guidelines against monopolistic behavior in the market. The ENRE also undertakes or resolves disputes among the different players of the sector and protects consumer interests. According to Law No. 24,065, the board of the ENRE is composed of five members, selected through a competitive process, after which the Secretariat of Energy and the Federal Board of Electric Energy nominate them for the approval by the Congress. At least a portion of the ENREs budgetary requirements is funded through fees from sector enterprises, and its professional staff is competitively hired. Limits and restrictions To preserve competition in the electricity market, participants in the electricity sector are subject to vertical and horizontal restrictions, depending on the market segment in which they operate. Vertical restrictions The vertical restrictions apply to companies that intend to participate simultaneously in different sub-sectors of the electricity market. These vertical restrictions were imposed by Law No. 24,065, and apply differently depending on each sub-sector as follows: Generators · Under Section31 of Law No. 24,065, neither a generation company, nor any of its controlled companies or its controlling company, can be an owner or a majority shareholder of a transmitter company or the controlling entity of a transmitter company;and · Under Section9 of Decree No. 1398/1992, since a distribution company cannot own generation units, a holder of generation units cannot own distributions concessions. However, the shareholders of the electricity generator may own an entity that holds distribution units, either by themselves or through any other entity created with the purpose of owning or controlling distribution units. Transmitters · Under Section31 of Law No. 24,065, neither a transmission company nor any of its controlled companies or its controlling entity, can be owner or majority shareholder or the controlling company of a generation company; 32 Table of Contents · Under Section31 of Law No. 24,065, neither a transmission company nor any of its controlled companies nor its controlling company, can be owner or majority shareholder or the controlling company of a distribution company;and · Under Section30 of Law No. 24,065, transmission companies cannot buy or sell electric energy. Distributors · Under provision31 of Law No. 24,065, neither a distribution company, nor any of its controlled companies or its controlling company, can be owner or majority shareholder or the controlling company of a transmission company; and · Under Section9 of Decree No. 1398/1992, a distribution company cannot own generation units. However, the shareholders of the electricity distributor may own generation units, either by themselves or through any other entity created with the purpose of owning or controlling generation units. Definition of control The term control referred to in Section31 of Law No. 24,065 (which establishes vertical restrictions), is not defined in the Electricity Regulation Framework. Section33 of the Argentine Companies Law states that companies are considered as controlled by others when the holding company, either directly or through another company: (1)holds an interest, under any circumstance, that grants the necessary votes to control the corporate will in board meetings or ordinary shareholders meetings; or (2)exercises a dominant influence as a consequence of holding shares, quotas or equity interest or due to special linkage between the companies. We cannot assure you, however, that the electricity regulators will apply this standard of control in implementing the restrictions described above. The regulatory framework outlined above prohibits the concurrent ownership or control of (1) generation and transmission companies, and (2) distribution and transmission companies. Although we are a fully integrated electricity company engaged in the generation, transmission and distribution of electricity in Argentina, we are in compliance with these legal restrictions, as we do not hold a controlling interest, either directly or indirectly, in Transener. Horizontal restrictions In addition to the vertical restrictions described above, distribution and transmission companies are subject to horizontal restrictions, as described below. Transmitters · According to Section32 of Law No. 24,065, two or more transmission companies can merge or be part of a same economic group only if they obtain an express approval from the ENRE. Such approval is also necessary when a transmission company intends to acquire shares of another electricity transmission company; · Pursuant to the concession agreements that govern the services rendered by private companies operating transmission lines above 132Kw and below 140Kw, the service is rendered by the concessionaire on an exclusive basis over certain areas indicated in the concession agreement;and · Pursuant to the concession agreements that govern the services rendered by the private company operating the high-tension transmission services equal to or higher than 220Kw, the company must render the service on an exclusive basis and is entitled to render the service throughout the entire country, without territorial limitations. 33 Table of Contents Distributors · Two or more distribution companies can merge or be part of a same economic group only if they obtain an express approval from the ENRE. Such approval is necessary when a distribution company intends to acquire shares of another electricity transmission or distribution company;and · Pursuant to the concession agreements that govern the services rendered by private companies operating distribution networks, the service is rendered by the concessionaire on an exclusive basis over certain areas indicated in the concession agreement. Electricity Prices Spot prices The emergency regulations enacted after the Argentine crisis in 2001 had a significant impact on energy prices. Among the measures implemented pursuant to the emergency regulations were the pesification of prices in the wholesale electricity market, known as the spot market, and the requirement that all spot prices be calculated based on the price of natural gas, even in circumstances were alternative fuel such as diesel is purchased to meet demand due to the lack of supply of natural gas. Prior to the crisis, energy prices in the spot market were set by CAMMESA, which determined the price charged by generators for energy sold in the spot market of the wholesale electricity market on an hourly basis. The spot price reflected supply and demand in the wholesale electricity market at any given time, which CAMMESA determined using different supply and demand scenarios that dispatched the optimum amount of available supply, taking into account the restrictions of the transmission grid, in such a way as to meet demand requirements while seeking to minimize the production cost and the cost associated with reducing risk of system failure. The spot price set by CAMMESA compensated generators according to the cost of the last unit to be dispatched as measured at the Ezeiza 500 kV substation, which is the systems load center and is in close proximity to the City of Buenos Aires. Dispatch order was determined by plant efficiency and the marginal cost of providing energy. In determining the spot price, CAMMESA also would consider the different costs incurred by generators not in the vicinity of Buenos Aires. In addition to energy payments for actual output at the prevailing spot market prices, generators would receive compensation for capacity placed at the disposal of the spot market, including stand-by capacity, additional stand-by capacity (for system capacity shortages) and ancillary services (such as frequency regulation and voltage control). Capacity payments were originally established and set in U.S.Dollars to allow generators to cover their foreign‑denominated costs that were not covered by the spot price. However, in 2002, the Argentine government set capacity payments in reference to the Peso thereby limiting the purpose for which capacity payments were established. In 2003, the Secretariat of Energy adopted a resolution that set the spot price in the WEM based on the cost of natural gas as declared by gas-fired power stations, even if gas was not available to these power stations. This pricing policy, which continues to govern the establishment of prices in the spot market, does not depend on the marginal cost of the last power station dispatched. Rather, the spot price as recognized is equal to the marginal cost of the last gas-fired power station dispatched, regardless of whether that station has gas availability. As a result, if the power station dispatched last is fuel-oil-fed, the remaining power stations dispatched are not granted recognition of that fuel-oil-fed power stations cut-off price. Rather, the remaining power stations are granted recognition for the cost that would have resulted if natural gas had been available and utilized. In 2008, as was the case in 2007, despite an initiative, known as the Projecto de Inyeccion Adicional Permanente (The Permanent Additional Injection Project, IAP Project), of the Sub Secretaria de Combustibles (Under-Secretariat of Fuels) to increase the volume of gas channeled into electricity generation, the supply of gas was insufficient to meet electricity generation needs. Consequently, in 2008, the use of liquid fuels in the generation of electricity increased. The Argentine electricity sector consumed more gas oil and fuel oil in 2008 (718,000 tons and 2.3 million tons, respectively) than in any prior year. The high demand for gas, coupled with record high nominal oil prices in the international market, resulted in an increase in the costs of producing energy in 2008. 34 Table of Contents The regulatory framework governing payment for generation capacity continues to be the same that governed in 2002, with generators receiving compensation for available capacity at Ps.12 per MW. In 2008, the Secretariat of Energy changed the amount paid to generators in exchange for energy generated through fuel oil. The price paid by generators for the purchase of fuel oil was capped at U.S. $60.50/barrel plus an additional 10% of the total purchase cost for financial and administrative charges. In recognition of this price increase, the Secretariat of Energy instructed CAMMESA to recognize, as of April 24, 2008, the maximum capped price plus the 10% administrative cost, plus the cost of shipping the fuel oil, for the purchase of fuel oil of national origin by electricity generators. In October 2008, in reaction to significant variations in the price of crude oil and its derivatives in the international fuel market, the Secretariat of Energy again revised the calculation for the price of fuel oil. Specifically, the Secretariat of Energy instructed CAMMESA to recognize, as of November 1, 2008, a price based on a weekly average of 10 listed prices, less a differential of U.S. $2.50/barrel, plus the 10% for administrative and financial expenses, plus the shipping cost. In the event that listed prices in the international market increase, the maximum benchmark price to be recognized will be U.S. $60.50/barrel, plus the 10% for administrative costs, plus the cost of shipping. Seasonal prices The emergency regulations also made significant changes to the seasonal prices charged to distributors in the wholesale electricity market, including the implementation of a cap (which varies depending on the category of customer) on the cost of electricity charged by CAMMESA to distributors at a price significantly below the spot price charged by generators. These prices did not change from since January2005 until November 2008. See Item5. Operating and Financial Review and ProspectsElectricity Prices and Tariffs. Prior to implementation of the emergency regulations, seasonal prices were regulated by CAMMESA as follows: · prices charged by CAMMESA to distributors changed only twice per year (in summer and winter), with interim quarterly revisions in case of significant changes in the spot price of energy, despite prices charged by generators in the wholesale electricity market fluctuating constantly; · prices were determined by CAMMESA based on the average cost of providing one MWh of additional energy (its marginal cost), as well as the costs associated with the failure of the system and several other factors; and · CAMMESA would use seasonal database and optimization models in determining the seasonal prices and would consider both anticipated energy supplies and demand as follows: ¾ in determining supply, CAMMESA would consider energy supplies provided by generators based on their expected availability, committed imports of electricity and the availability declared by generators; and ¾ in determining demand, CAMMESA included the requirements of distributors and large users purchasing in the wholesale electricity market as well as committed exports. Stabilization fund The stabilization fund, managed by CAMMESA, was created to absorb the difference between purchases by distributors at seasonal prices and payments to generators for energy sales at the spot price. When the spot price was lower than the seasonal price, the stabilization fund increased, and when the spot price was higher than the seasonal price, the stabilization fund decreased. The outstanding balance of this fund at any given time reflected the accumulation of differences between the seasonal price and the hourly energy price in the spot market. The stabilization fund was required to maintain a minimum amount to cover payments to generators if prices in the spot market during the quarter exceeded the seasonal price. 35 Table of Contents Billing of all wholesale electricity market transactions is performed monthly through CAMMESA, which acts as the clearing agent for all purchases between participants in the market. Payments are made approximately 40days after the end of each month. The stabilization fund was adversely affected as a result of the modifications to the spot price and the seasonal price made by the emergency regulations, pursuant to which seasonal prices were set below spot prices resulting in large deficits in the stabilization fund. As of December 31, 2009, the stabilization fund deficit totaled Ps. 5,484.8 million. This deficit has been financed by the Argentine government through loans to CAMMESA and with FONINVEMEM funds, but these continue to be insufficient to cover the differences between the spot price and the seasonal price. Term market Generators are able to enter into agreements in the term market to supply energy and capacity to distributors and large users. Distributors are able to purchase energy through agreements in the term market instead of purchasing energy in the spot market. Term agreements typically stipulate a price based on the spot price plus a margin. Prices in the term market have at times been lower than the seasonal price that distributors are required to pay in the spot market. However, as a result of the emergency regulations, prices in the term market are currently higher than seasonal prices, particularly with respect to residential tariffs, making it unattractive to distributors to purchase energy under term contracts while prices remain at their current levels. FONINVEMEM In 2004, the Argentine government, seeking to increase thermal generation capacity, created a fund called FONINVEMEM to be administered by CAMMESA and to provide funds for investment in thermal generation. To provide capital for the FONINVEMEM, the Secretariat of Energy invited all WEM participants holding interest-bearing receivable credits against CAMMESA, also known as LVFVDs (Sales Settlements with Due Date to be Determined), that originated from January 2004 to December 2006 to contribute these credits to the FONINVEMEM. In exchange, generators were entitled to participate in the construction of two new 800 MW combined cycle generators to be financed with funds from the FONINVEMEM. Consequently, on December 13, 2005, the generating companies Sociedad Termoeléctrica Manuel Belgrano S.A. and Sociedad Termoeléctrica José de San Martín S.A. were created. Generators that opted to participate in these projects received ten-year take-or-pay supply contracts of electricity and an equity interest in the two new power projects, which were scheduled to commence operations at full capacity in the first half of 2010. As of the date of this annual report, both combined cycle generators had started operations as closed-cycle generations units. In addition, the Argentine government required generators to contribute 65% of their profits (in the case of hydroelectric generators) or variable margins (in the case of thermal generators) to the FONINVEMEM, to be repaid in 120 installments or, at each generators option, capitalized in the new power projects. However, because total investment in these two projects was expected to exceed available financing from the FONINVEMEM, in 2005 the Argentine government created special charges to non-residential consumers per MWh of energy billed and specific charges applicable to large users, in each case to be deposited in the FONINVEMEM. Our outstanding balancefor long term receivables related to the years 2004 through 2006 under FONINVEMEM, plus accrued interest through December 31, 2009 is approximately Ps. 108 million. As of the date of this annual report, CAMMESA has started paying the corresponding installments as stated in the FONINVEMEM conditions. We have received the first installment payments related to receivables of our hydroelectric units and of Piedra Buena. In 2007, the Argentine government amended the terms of the FONINVEMEM by reducing mandatory contributions from generators to 50% of profits or variable margins. Repayment of these contributions will also be made in 120 installments at LIBOR plus a percentage to be determined, which we expect will range from 1% to 2%. However, generators will no longer be permitted to capitalize their contributions. In addition, on May 31, 2007, the Secretariat of Energy offered generators the opportunity to allocate credits contributed to the FONINVEMEN in 2007 to new electricity investments, so long as these investments were at least four times higher than the amount of the credits. In addition, the following conditions must be met: 36 Table of Contents · the investment project had to consist of the construction of a new generation plant or the installation of a new generation unit in an existing plant, or must involve an increase in the height of hydroelectric plants that produces an increase in generation; · the reserved energy and capacity may be sold in the term market (including Energía Plus ), and no exports are allowed during the first ten years; · the project had to be submitted within 45 days from the date of publication of the resolution of the Secretariat of Energy approving this regime; and · the construction must have commenced before March 2008. In accordance with this resolution, we submitted all of our installed capacity expansion projects against our FONINVEMEN credits for 2007. These projects include HINISA, HIDISA, Central Piedra Buena, Güemes and Loma de la Lata, for an aggregate amount of approximately U.S. $13 million as of December 2007. On June 20, 2008 the Secretariat of Energy verified the Companys proposal and instructed CAMMESA to pay the 2007 LVFVD, which as of December 31, 2008, had been duly collected. On July 24, 2008, the Secretariat of Energy issued Resolution No. 724/08 authorizing the execution of WEM committed supply agreements with generation agents, related to the repair and/or repowering of generation units and/or related equipment. This Resolution applies to those WEM generation agents filing plans to repair and/or repower their generating equipment and for which costs would exceed 50% of the revenues that they expect to receive on the spot market. Pursuant to the terms of the Resolution, the Secretariat of Energy evaluates the proposals filed by generation agents and determines which ones are eligible to enter a committed supply agreement. The Secretariat of Energy also determines whether the generation agent is eligible to receive financing for the difference between the costs of repairs and the compensation to be received under the proposed agreement. Under this Resolution, Piedra Buena and Loma de La Lata have each signed agreements that permit them to recover receivables from CAMMESSA up to 50% of the cost of any repairs or repowering of generation units and related equipment. As of the date of this annual report, Loma de Lata has collected 100% of its 2008 receivables and over 98% of its 2009 receivables from CAMMESSA pursuant to the aforementioned agreements. Piedra Buena has not yet presented to CAMMESA an investment under this agreement. Energía Plus In September2006, the Secretariat of Energy issued Resolution No. 1281/06 in an effort to respond to the sustained increase in energy demand following Argentinas economic recovery after the crisis. This resolution seeks to create incentives for energy generation plants in order to meet increasing energy needs. The resolutions principal objective is to ensure that energy available in the market is used primarily to service residential users and industrial and commercial users whose energy demand is at or below 300 kW and who do not have access to other viable energy alternatives. To achieve this, the resolution provides that: · large users in the wholesale electricity market and large customers of distribution companies (in both cases above 300 kilowatts), will be authorized to secure energy supply up to their base demand (equal to their demand in 2005) by entering into term contracts; and · large users in the wholesale electricity market and large customers of distribution companies (in both cases above 300 kilowatts) must satisfy any consumption in excess of their base demand with energy from the Energía Plus system at unregulated market prices. The Energía Plus system consists of the supply of additional energy generation from new generation and/or generating agents, co-generators or auto-generators that are not agents of the electricity market or who as of the date of the resolution were not part of the WEM. Large users in the wholesale electricity market and large customers of distribution companies can also enter into contracts directly with these new generators or purchase energy at unregulated market prices through CAMMESA. 37 Table of Contents The resolution also established the price large users are required to pay for excess demand, if not previously contracted under Energía Plus , which is equal to the marginal cost of operations. This marginal cost is equal to the generation cost of the last generation unit transmitted to supply the incremental demand for electricity at any given time. The Secretariat of Energy established certain temporary price caps to be paid by large users for any excess demand (Ps.225/MWh for GUDIs and Ps.185/Mwh for GUMEs and GUMAs). Under this standard, Güemes increased its generation capacity by 100 MW with the commencement of operations of its new LMS 100 generation unit. Güemes is the first WEM generator to provide services under the Energía Plus system. Service agreements will be executed under the Energía Plus plan for the entire net effective capacity of the expansion (98 MW) with various agents in the term market. Together with the approval from the Ministerio de Planificacion Federal, Inversion Publica y Servicios (Federal Planning, Public Investment and Services Ministry) of the profit margin presented by Güemes, the Secretariat of Energy authorized Güemes agreements with 108 term market agents for approximately 96.2 MW of contracted capacity. During 2009, Güemes sold 418 GWh under the Energía Plus program. As of the date of this annual report, we have other expansion projects aimed at taking advantage of the Energía Plus plan. See Our BusinessOur Generation Business. 38 Table of Contents OUR BUSINESS Overview We are the largest fully integrated electricity company in Argentina. Our generation subsidiaries had an aggregate installed generating capacity of approximately 2,000 MW as of December 31, 2009, representing 7.4% of the installed generating capacity in Argentina at such date, and generated a total of 6,466 net GWh of electricity during the year ended December 31, 2009, representing 6.1% of total electricity generated in Argentina during such period. We are also involved in different expansion projects to increase our generating capacity. We own an indirect co-controlling interest in Transener, which operates and maintains the largest high voltage electricity transmission system in Argentina, with more than 10,000 km of high voltage transmission lines that, as of December 31, 2009, represented approximately 95% of the high voltage system in Argentina, according to the information made available by CAMMESA. We believe that our subsidiary Edenor is the largest electricity distribution company in Argentina, in terms of number of customers and electricity sold (both in GWh and in Pesos) in 2009, based on publicly available figures released by electricity distribution companies in Argentina. Our principal assets are divided among our electricity generation, transmission and distribution businesses, as follows: · Generation . Our generation assets include: - HINISA and HIDISA, two hydroelectric power generation systems with an aggregate installed capacity of 653.6 MW located in the Province of Mendoza, which we acquired in October 2006; - Güemes, a thermal generation plant with an installed capacity of 361 MW located in the Province of Salta, which we acquired in January 2007; - Loma de la Lata, a thermal generation plant with an installed capacity of 369 MW located in the Province of Neuquén (close to one of Argentinas largest gas fields bearing the same name as the plant), which we acquired in May 2007; and - Piedra Buena, a thermal generation plant with an installed capacity of 620 MW located in Ingeniero White, Bahia Blanca, in the Province of Buenos Aires, which we acquired in August 2007. · Transmission. We participate in the electricity transmission business through our co-controlling interest in Transener, which owns, operates and maintains the largest high voltage electricity transmission system in Argentina, and, through its subsidiary Transba, which owns and operates a separate high voltage transmission system located within the Province of Buenos Aires. We acquired our co-controlling interest in Transener in September 2006. · Distribution. We are engaged in the electricity distribution business through our subsidiary Edenor, which holds a concession to distribute electricity on an exclusive basis to the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, comprising an area of 4,637 square kilometers and a population of approximately seven million people. We acquired our controlling interest in Edenor in September 2007. In addition to our principal electricity assets, we hold other non-core assets and investments, including a 4.47% minority stake in San Antonio Internacional Ltd., a company that indirectly owns certain on-shore drilling and well treatment businesses, and a 13.3% minority stake in Cerámica San Lorenzo, a leading argentine producer of ceramic floor coverings and tiles. We also hold certain real estate assets, including 13 lots at Estancia Benquerencia (Benquerencia Exclusive Club), a real estate development located approximately 80 miles from the City of Buenos Aires, which we acquired in January 2006. The following chart sets forth our corporate structure as of the date of this annual report. 39 Table of Contents Our Strengths We believe our main strengths are the following: · Leader in the Argentine Electricity Sector . We are the largest fully integrated electricity company in Argentina. Through our subsidiaries or our co-controlled companies, we own approximately 7.4% of the total installed electricity generation capacity in Argentina, we own approximately 95% of the high voltage electricity transmission lines in Argentina and our distribution network serves the largest number of electricity customers in Argentina, which at December 31, 2009 amounted to 2.6 million customers. As a result, we seek to maintain an ongoing dialogue with the Argentine government and regulators about issues related to the electricity industry and possible improvements to the regulatory framework in which our businesses operate. · Local Presence and Expertise . We believe that our senior managements local presence and expertise are important strengths. Our management team has significant experience working in the Argentine energy sector, and understands the complexities of the Argentine business environment, including operating within a stringent regulatory framework. In addition, we have a proven track record of identifying and executing attractive investment opportunities, structuring innovative solutions and rapidly executing them. We believe that our management team is well positioned to take advantage of additional opportunities in the Argentine electricity and energy sectors. · One of the Most Seasoned Management Teams . It has been among our highest priorities to create one of the most experienced management teams in the electricity industry, based not only on the quality and experience of the executive officers that joined our business as a result of our acquisitions, but also based on the members of such management teams that we have recruited. Our generation segment has strong and stable operating management teams that have not changed significantly since our acquisition of these generation companies. Our distribution and transmission segments are operated entirely by their own management teams, each with significant experience and expertise in their respective sectors. We rely on them to continue to run these businesses and encourage interaction among all the teams to broaden and enhance their knowledge and understanding of the electricity sector in Argentina, which in turn creates productive and lasting synergies among the managerial teams in each of our segments. In turn, we provide these companies with financial expertise and administrative direction, such as assistance in the restructuring of their financial debt and the development and structuring of new projects. 40 Table of Contents · Attractive Client Base in a Highly Developed Area of Argentina. Through our subsidiary Edenor, we distribute electricity on an exclusive basis in the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, which is one of Argentinas largest industrial and commercial centers. Edenor has a highly concentrated, urban client base characterized by high purchasing power and low delinquency in payments of electricity (with an average of less than four days of past due bills outstanding). Edenors geographically concentrated and urban client base also allows it to operate more efficiently with relatively lower distribution costs. · Solid Capital Structure. We have been able to timely and successfully access the capital markets and the bank market to fund our growth and our expansions. In September 2006, we completed a Ps.345 million capital increase, which was followed by a Ps.1.3 billion capital increase in February 2007. Our holding company has virtually no outstanding indebtedness. Our transmission and distribution segments have successfully completed comprehensive debt restructuring transactions that significantly improved their financial position and capital structure. More recently, we were able to take advantage of global capital market conditions to repurchase 39% of our outstanding debt at 54% of face value and 14% of our shares at a 62% discount to book value. See Item5. Operating and Financial Review and ProspectsLiquidity and Capital ResourcesDebt. and Item 16E. Purchase of Equity Securities by the Issuer and Affiliated Purchasers. We believe we are well positioned to further develop our existing electricity assets and to take advantage of new opportunities in the Argentine energy sector. · Strong Alignment of Interests between our Senior Managers and our Minority Shareholders. As a result of our compensation scheme and the warrants held by our senior managers (Marcelo Mindlin, Damián Mindlin, Gustavo Mariani and Ricardo Torres), we believe that the economic interests of our senior managers are strongly aligned with the economic interests of our minority shareholders. All of our senior managers are shareholders of our company. In addition, the warrants that they collectively hold were issued to them in consideration for their commitment under the exclusivity and non-compete clauses included in the Opportunities Assignment Agreement pursuant to which they are required to recommend and offer to us investment opportunities in the electricity and energy sectors in or outside of Argentina. See Item 6. Directors, Senior Management and EmployeesOpportunities Assignment Agreement and Warrants. Our Strategy Our business activities are focused on the development and value-enhancement of our electricity assets, while continuing to identify, evaluate and invest in other opportunities in the energy sector in Argentina that we believe offer significant growth potential and/or synergies with our electricity businesses. Our goal is to continue to deliver value to our shareholders by becoming a leading energy company in Argentina in terms of market share, operating excellence and profitability. We are seeking to realize this goal through the following key business strategies: · Becoming Argentinas Leading Company in the Supply of Electricity Under the Energía Plus Plan. We are currently converting our Loma de la Lata thermal plant into a combined cycle, increasing its current installed capacity by approximately 178 MW. This expansion, estimated to be completed in the third quarter of 2010, will position Pampa as the Argentine company with the largest installed capacity available for the Energía Plus market. · Seeking Improvements to our Tariff and Pricing Schemes . We remain fully committed to working with the Argentine government to negotiate a new tariff regime for our distribution and transmission businesses that will provide us a reasonable return over these assets. In addition, we continue our efforts to improve the recognition of costs and margins of our existing generation assets. 41 Table of Contents · Increasing our Operating Efficiency . We are committing significant resources to achieving greater operating efficiency, reducing failure-related costs in our transmission business and improving the quality of our distribution services and the safety of our public infrastructure to allow us to reduce our energy losses to an optimal level. In addition, we seek to leverage the synergies of our various businesses and continue optimizing our commercial, administrative and technical resources in our generation segment. · Identifying and Developing New Opportunities in the Electricity and Energy Sectors. We continue to seek and develop new opportunities in the electricity and energy sectors, including renewable energy and gas production projects. Through our extensive knowledge of and expertise in the electricity and energy sectors, we believe we are uniquely positioned to pursue any advantageous opportunities that may arise in these sectors in Argentina. Particularly regarding the oil and gas sector, we will pursue projects that contribute to the supply of natural gas for our thermal power plants. · Optimizing our Capital Structure. Our management continues working towards the most efficient capital and financing structure, thereby maximizing value to our shareholders, and providing the flexibility required to take advantage of new opportunities in the energy sector. Our Generation Business The following chart depicts our electricity generation assets and our respective shares of the Argentine power generation market as of and for the year ended and for three-month period ended December 31, 2009 and 2008. Our generation operations derive revenues from the sale of electricity in the spot market and under term contracts, including Energía Plus contracts. In addition, a portion of Güemes revenues is derived under long-term contracts for the exportation of electricity to Uruguay. When one of our units supplying a contract is not being dispatched, we purchase the energy required to supply that contract from the spot market. A unit may not be dispatched at a particular moment due to several reasons, including programmed and unscheduled maintenance or non dispatch by CAMMESA due to a declared operating costs that is higher than that of the marginal cost at that given moment. Hidroelectric Thermal Total Summary of Electricity Generation Assets HINISA HIDISA CTG CTLLL CPB Installed Capacity (MW) Maket Share 1.0% 1.4% 1.3% 1.4% 2.3% 7.4% Net Generation 2009 (GWh) Maket Share 0.8% 0.6% 1.6% 0.9% 2.2% 6.1% Sales 2009 (GWh) Net Generation 2008 (GWh) Variation Net Generation 2009 - 2008 (3.60%) (2.77%) (1.67%) (46.94%) (27.82%) (21.95%) Sales 2008 (GWh) Average Price 2009 (AR$ / MWh) Average Gross Margin 2009 (AR$ / MWh) Average Gross Margin 2008 (AR$ / MWh) Sources: Pampa Energía S.A. and CAMMESA (1) Percentage of total installed capacity in Argentina. (2) Percentage of total net generation in Argentina for the relevant period. (3) Reflects the total generation of our facilities during the year regardless of when we acquired those facilities. 42 Table of Contents We are currently involved in several expansion projects to increase the generating capacity of our generation assets within the framework of the Argentine governments Energía Plus regulations. We expect that, pursuant to these regulations, we will be able to charge market prices for electricity generated through such expanded capacity (subject to maximum profit margins approved by the Argentine government) to large customers in the WEM. See The Argentine Electricity Sector. We are currently involved in the following Energía Plus projects: · Güemes New Open-Cycle : this project is the first of the Energía Plus expansion projects to be completed. Construction was completed on the project in July 2008, and began commercial operations in September 2008. The project consists of a new natural gas-powered turbo generator. As a result of the commencement of commercial operations, Güemes installed capacity increased by approximately 40%, or an additional 100 MW, reaching a total installed capacity of approximately 361 MW. The supplier of the new equipment was GE Packaged Power. The new open-cycle has an efficiency of approximately 1,998 kilocalories per kilowatt hour (Kcal/KWh), or 43%. · Loma de la Lata Project : this project consists of the expansion of Loma de la Latas current electricity generation capacity by 178 MW of nominal capacity by means of converting the plant into a combined cycle system generator. The project will increase Loma de la Latas capacity by approximately 50% with no additional gas consumption, resulting in increased efficiency for the whole plant. Loma de la Lata has entered into an engineering, procurement and construction contract for the installation and construction of one Siemens steam-turbine generator of approximately 178 MW of nominal capacity, three heat-recovery steam-generators and a water cooling tower. Loma de la Latas current 369 MW open cycle operates at an efficiency of approximately 2,650 Kcal/KWh, or 32.4%, and we currently expect that, upon completion of the project, Loma de la Latas combined cycle will operate at an efficiency of approximately 1,720 Kcal / KWh or 50% for 545 MW. Completion of the project is currently targeted for the fourth quarter of 2010. The following table summarizes the current status of our Energía Plus projects: Project Location New Capacity Total Investment Invested as of May 31, 2009 Fuel Estimated Commercial operation (MW) (in millions of U.S. Dollars) Güemes Salta U.S.$ 69 U.S.$ 69 Natural Gas (1) Completed Loma de la Lata Neuquén Combined Cycle. Does not require additional fuel 4Q 2010 Total U.S.$ 285 U.S.$ 268 (1) Provision warranted by natural gas royalty assignment agreements. We cannot assure you, however, that these projects will be completed on schedule or will provide the additional capacity or expected efficiency rates upon completion. 43 Table of Contents Nihuiles and Diamante History In May2006, we entered into a stock purchase agreement with EDF International S.A. (EDFI), a wholly owned subsidiary of Electricité de France (EDF), to acquire approximately 64.9% of the voting capital stock of Nihuiles and 56.0% of the voting capital stock of Diamante. Simultaneously, we entered into an agreement with Stein Ferroaleaciones S.A. (Stein) pursuant to which Stein agreed to pay 15% of the purchase price owed to EDFI in consideration for a 9.7% equity interest in Nihuiles and an 8.4% interest in Diamante. In addition, in June2006, we made an offer to Banco Galicia to purchase its 12.5% interest in Nihuiles and its 12.5% interest in Diamante. On that same date, we also made an offer to Nucleamiento Inversor S.A. (NISA) to purchase its 22.6% interest in Nihuiles and its 31.5% interest in Diamante. Both of these offers were accepted in June2006 and all transactions, including the purchase from EDFI and the transaction with Stein, closed in October2006. As a result of these transactions, we acquired 90.3% of the capital stock of Nihuiles and 91.6% of the capital stock of Diamante, for a total purchase price of U.S.$55.1million, of which U.S.$4.9million (plus interest) remains payable on June7, 2011. We have pledged 12.5% of the capital stock of Nihuiles and 12.5% of the capital stock of Diamante to Banco Galicia as security for the payment of the remaining balance of the purchase price. In January 2008, we acquired the shares previously held by HIDISAs Employee Participation Program, representing 2% of the stock capital of HIDISA. Following this acquisition, all Class C shares of HIDISA were converted to Class B shares, which are freely transferable to third parties. As a result, we currently control, directly and indirectly, 56% of the capital stock and voting rights of HIDISA. On December 18, 2009, the shareholders of HINISA agreed to cancel its Class E shares corresponding to HINISAs Employee Stock Option Plan, representing 2% of its capital stock for Ps.4.4 million. As a result we now indirectly own 47.0 % of the shares and votes of HINISA. In October2006, we entered into a shareholders agreement with Ultracore Energy S.A. (Ultracore), a company controlled by the Stein family, and Stein, which sets forth the rights and obligations of the respective parties with respect to Nihuiles and Diamante. Among other things, such agreement provides for: a right of first refusal in our favor; a tag along right in favor of Ultracore, by which Ultracore is entitled to include its shares in any sale by us of our own shares; the right of Ultracore to appoint one director and one alternate director in each of HINISA, HIDISA, Nihuiles and Diamante; a veto right in favor of Ultracore in respect of certain governance matters; and our obligation to cause HINISAs board of directors to consider the execution of an electric energy supply agreement with Stein. In October2006, we entered into an option agreement with Mr. Aldo Héctor Ostropolsky pursuant to which we granted him (for a price of U.S.$30,000) an option to purchase from us shares representing 1.62% of Nihuiles voting capital stock and shares representing 1.4% of Diamantes voting capital stock, which option can be exercised by Mr. Ostropolsky during a period of eightyears. Below are charts depicting the current corporate structures of Nihuiles and Diamante: 44 Table of Contents Nihuiles Nihuiles is a holding company that owns ClassA and ClassB shares representing 31% and 20%, respectively, of the voting capital stock of HINISA, a hydroelectric generation company with an installed capacity of 265.2MW and an effective capacity of 224 MW located in the Province of Mendoza. HINISA operates undera provincial concession for the hydroelectric use of water from the Atuel River, located in the department of SanRafael in the Province of Mendoza (approximately 1,100 km southwest of Buenos Aires) and undera national concession for the generation and commercialization of hydroelectric power. In addition, HINISA owns 4.4% of the capital stock of Termoeléctrica José de SanMartín S.A. and 4.4% of the capital stock of Termoeléctrica Manuel Belgrano S.A. The Province of Mendoza currently owns ClassD shares representing 10% of the capital stock of HINISA and ClassC shares representing 37% of the capital stock of HINISA, and publicly announced in 2006 its intention to sell its ClassC shares. Pursuant to HINISAs public concession contracts, if the Province of Mendoza sells its ClassC shares in HINISA, Nihuiles would be required to sell its Class B shares of HINISA (representing 20% of HINISAs capital stock) through a public offering promptly after the Provinces sale of its Class C shares. Assuming that the Province of Mendoza sells its 37% interest in HINISA, and consequently Nihuiles is required to sell its Class B shares (representing 20% of the capital stock of HINISA), Nihuiles would no longer own a controlling interest in HINISA and would not be permitted to purchase any additional shares (of any class) of HINISA. Neither Nihuiles nor we have any control over the timing of the Province of Mendozas proposed sale or the price at which Nihuiles would be required to sell its ClassB shares of HINISA. As a result, such shares may be sold at a time and price per share that is adverse to our interests. As of the date of this annual report, the Province of Mendoza has expressed no intention to modify HINISAs by-laws. See Item 3. Key InformationRisk FactorsRisks Relating to our Generation BusinessWe may no longer own a controlling interest in HINISA if the Province of Mendoza sells its participation in HINISA. We are currently monitoring circumstances with the Province of Mendoza and analyzing our situation in order to preserve all available options to us in the event of a possible sale of the capital stock of HINISA by the Province. 45 Table of Contents In addition, pursuant to Decree No. 334/06 promulgated by the Province of Mendoza, HINISAs by-laws may be amended to ensure that the Province retains certain governance rights in HINISA after disposing of its ClassC shares. The proposed amendments, which would be subject to the approval of our board of directors, would include the Province of Mendozas right to vote in respect of any of following actions: (1) any action that may directly affect the interest of minority shareholders, such as profit distribution policy, exploitation, management and external advisory costs, etc.; (2) changes to the terms and conditions relating to Nihuiles electricity generation as a result of the development of the Grande River and Atuel River projects; (3) certain changes to the operational conditions of Nihuiles; and (4) any agreements within the term market of the WEM. Pursuant to the Decree No. 1651/07 of the Province of Mendoza, the Province has initiated a public bidding process in order to select a financial advisor to advise the Province in the public offering of its Class C shares and, if such offering is successful, to advise the Province in the sale of its Class D shares. As of the date of this annual report, we are not aware of the selection of any such financial advisor. In addition, Decree No.1838/08 of the Province of Mendoza states that, notwithstanding the provisions of Decree No.1651/07, the time period granted to HINISA to obtain the authorization for a public offering of the Class C shares, remains suspended. As a result, HINISA is not currently seeking any authorization to complete a public offering. Diamante Diamante is a holding company that owns 59% of the voting capital stock of HIDISA, a hydroelectric generation company with an installed capacity of 388.4MW located in the Province of Mendoza. HIDISA operates under a provincial concession for the hydroelectric use of water from the Diamante River, located in the department of SanRafael in the Province of Mendoza, and undera national concession for the generation and commercialization of hydroelectric power. HIDISA owns 2.2% of the capital stock of Termoeléctrica José de SanMartín S.A. and 2.2% of the capital stock of Termoeléctrica Manuel Belgrano S.A. HINISAs operations HINISA holds a concession for the generation, sale and bulk trading of electricity from Nihuiles hydroelectric system (the Nihuiles System). The Nihuiles System consists of three dams and three hydroelectric power generation plants (NihuilI, NihuilII and NihuilIII),as well as a compensator dam, which is used to manage the systems water flow for irrigation purposes. The Nihuiles System is located in the Atuel River in the department of SanRafael in the Province of Mendoza. The City of SanRafael is located approximately 1,100 km southwest of Buenos Aires and 75km from Nihuil I. The Nihuiles System covers a total distance of approximately 40 km with a height ranging from 440 m to 480 m. The Nihuiles System has a total nominal installed capacity of 265.2 MW and effective power of 224 MW. Since 1990, the average annual generation has totaled 915 GWh, with the highest level of generation (1,250 GWh) recorded in 2006 and the lowest level (681 GWh) recorded in 1999. HINISA sells power under 266 contracts for a total of 67 MW of contracted capacity. The current outstanding contracts were entered into between 2008 and 2009 and expire between 2010 and 2011. We currently expect that most of these contracts will be renewed. 46 Table of Contents HIDISAs operations HIDISA holds a concession for the generation, sale and bulk trading of electricity from Diamantes hydroelectric system (the Diamante System). The Diamante System consists of three dams and three hydroelectric power generation plants (Agua del Toro, Los Reyunos and El Tigre). The Diamante System covers a total distance of approximately 55 km with a height differential between 873 m and 1,338 m. The Diamante System has a total nominal installed capacity and effective power of 388.4MW. Since 1990, the average annual generation has totaled 615 GWh, with the highest level of generation (943GWh) recorded in 2006 and the lowest level (375 GWh) recorded in 1997. HIDISA sells power under 186 contracts for a total of 45 MW of contracted capacity. The current outstanding contracts were entered into between 2009 and 2009 and have expiration dates between 2010 and 2011. We currently expect that most of these contracts will be renewed. Summary of HINISA and HIDISA concessions HINISAs and HIDISAs main corporate purpose is the generation, sale and bulk trading of electric power through the exploitation of hydroelectric systems pursuant to the terms and conditions of the following concessions: · Provincial concessions granted by the government of the Province of Mendoza with similar terms and conditions (for HINISA and HIDISA) and at each companys own risk for the hydroelectric exploitation of the Atuel River, in the case of HINISA, and the Diamante River, in the case of HIDISA. These concessions were granted pursuant to Provincial Law No. 6,088 dated December21, 1993 and related provisions. · National concessions granted by the Argentine national government with similar terms and conditions (for HINISA and HIDISA) and at each companys own risk for hydroelectric power generation through HINISAs and HIDISAs respective hydroelectric systems. These concessions were granted pursuant to Laws No. 15,336, No. 23,696 and No. 24,065 and related provisions. Term. The term of the HINISA and HIDISA concession agreements is 30years, starting from June1, 1994 in the case of HINISA and October19, 1994 in the case of HIDISA. The concessions provide for the creation of the following authorities: · The Secretariat of Energy, which is the governing authority under the concession granted by the Argentine government. Pursuant to Decree No. 570/96, the authority and responsibilities of the Secretariat of Energy were transferred to the ENRE; · The Ministry of Infrastructure, Housing and Transportation of the Province of Mendoza, which is the governing authority under the concession granted by the provincial authorities; · The Province of Mendoza Irrigation General Department, which is the governing authority with respect to irrigation matters (in cooperation with Obras Sanitarias de Mendoza S.A.); · ORSEP, which is the governing authority with respect to dam safety matters; and · The Secretariat of the Environment of the Province of Mendoza, which is the governing authority with respect to environmental matters. Royalty payments. Each of HINISA and HIDISA is required under the respective concessions to make the following monthly royalty payments: · Royalties in favor of (1)the Province of Mendoza, up to 12% in the case of HIDISA and up to 6% in the case of HINISA, and (2)the Province of LaPampa, up to 6% in the case of HINISA, in each case, of the amount resulting from the application of the corresponding bulk sale rate to the electricity sold, pursuant to the provisions of Section43 of Law No. 15,336, as amended by Law No. 23,164. Pursuant to applicable regulations, in order to establish the basis for the calculation of such royalties, the monomic price (the price of electricity that includes both the price of energy and the capacity charge) of the electricity produced resulting from the following formula should be used: the sum ofthe value of power generated at the hour value fixed by the wholesale market plus the amount receivable for the power rendered to the spot market if such power were sold within a certain month, divided by the total power generated during the given month; 47 Table of Contents · Royalties in favor of the Argentine national government of (1)up to 2.5% of the amount used as the basis for the royalties calculation in the case of HIDISA, and (2)up to 1.5%, estimated on the same basis in the case of HINISA; and · Royalties in favor of the Province of Mendoza of up to 2.5% of the amount used as the basis for the royalties calculation for both HINISA and HIDISA. Contingency fund. HINISA and HIDISA, along with the other Argentine hydroelectric generation companies, are obligated to make quarterly payments to a foundation that owns and manages a contingency fund created to cover up to 80% of the aggregate amount of potential costs relating to any repair of the hydroelectric systems at any of the hydroelectric generation companies plants, including those of HINISA and HIDISA, that are not covered by their respective insurance policies. As a result of the economic crisis in Argentina in 2002, the foundations administrative council decided that the contribution to the contingency fund in U.S. Dollars required under the concessions, the bidding terms and conditions and the relevant provisions of HINISAs and HIDISAs by-laws should be converted into Pesos at an exchange rate of Ps.1.00 U.S. $1.00. The indexation clauses contained in such concessions were also replaced with the CER (a benchmark stabilization coefficient). Upon the conversion from U.S. Dollars to Pesos, the Peso value of the contingency fund exceeded the required funding. As a result, HINISA and HIDISA, along with the other hydroelectric generation companies, have suspended payments to the contingency fund. However, we can make no assurance that HINISA and HIDISA will not be required to resume making payments to the contingency fund in the future. From the effective date of the concessions until the suspension of payments, HINISA and HIDISA made contributions totaling U.S. $1.3 million and U.S. $1.9 million, respectively. Other obligations and potential penalties. Some of HINISAs and HIDISAs principal obligations under their respective concessions include: · maintenance and preservation of the hydroelectric systems under the respective concessions; · compliance with all dam safety standards and instructions promulgated by ORSEP; · performance of regular examinations of the dams; · maintenance of accurate records and reports of structural behavior, examination data, inspections, repairs, etc.; · preparation of technical annual reports, operations and maintenance manuals, dam examination manuals, reservoirs and auxiliary works manuals; incidents records, etc.; · maintenance of a system of surveillance and control of facilities; · completion of mandatory works and tasks required under the concessions; 48 Table of Contents · maintenance of effective insurance policies and guaranties as required under the concessions; and · maintenance of the concession assets free and clear of any liens or encumbrances. HINISA and HIDISA are subject to potential penalties and fines under their respective concessions that are calculated on the basis of the aggregate gross amount invoiced for the 12-month period preceding the imposition of any such penalty. Such penalties and fines range from 0.1% to 1% (in cases of breach of the terms of the agreement or regulations applicable to electric power generation, dam safety, water management, environmental protection, and non-compliance of instructions from ORSEP, CAMMESA, any of the governing authorities or the ENRE); from 0.02% to 0.2% (in cases of delays or lack of payment of contributions to the contingency fund and insurance policies and for taking action without prior authorization of the respective governing authorities), from 0.01% to 0.1% (in cases of failure to submit any requested information or failure to file mandatory reports); from 0.03% to 0.3% (in cases of failure to keep routes and roads open to traffic and free from soil, air or water pollution, and delays in the fulfillment of mandatory works) and from 1% to 10% (in cases of any actions considered by the governing authorities as termination events under the concessions). In the event that the fines levied over a 12-month period exceed 20% of the gross amount invoiced for power sales, the granting authority would be entitled to terminate the relevant concession agreement. Performance guaranties. As security for the performance of their obligations under the respective concessions, HINISA and HIDISA have each deposited Ps.2.0million for the benefit of the relevant granting authority under the respective concession. Absent any setoff by the relevant granting authority in the event of a breach or any other event of non-compliance under the terms of the respective concession agreements, the guarantee amounts would be released to HINISA and HIDISA, respectively, upon the expiration or termination of the respective concession agreements. Termination of concessions. HIDISA and HINISAs concession agreements may be terminated for the following reasons: · Breach of material contractual and legal obligations. In such case, HINISA or HIDISA, as applicable, shall remain in charge of their concessions during a transitional period established by the granting authority, not exceeding 12months, and shall indemnify the Argentine national government and the Province of Mendoza for any damages caused (the granting authorities may also apply the performance guarantee amounts toward the payment of any damages). Within 90days following the receipt of the relevant termination notice, a new company must be incorporated, which would be granted a similar concession and a public bidding process would be called for the purpose of selling the shares of such newly formed company. After deducting all fines, interests and withholdings for prospective claims, the balance would be distributed to HINISA or HIDISA, as applicable, as the only compensation for the transfer of the concessions; · Certain bankruptcy events in respect of HINISA or HIDISA (as applicable), including any liquidation or winding-up proceedings. In such case, the termination of the relevant concession shall be automatic; · Force majeure or certain actions by third parties that prevent the compliance by HINISA and HIDISA of their respective obligations under their respective concession agreements; · Termination by the granting authority due to a breach of its contractual and/or legal obligations; or · Expiration of the respective terms of the concession agreements. In addition, Section14(d)of Law No. 6088 of the Province of Mendoza provides for the termination of the concessions for reasons of public interest or expropriation for public use. After the termination of the concession agreements for any cause, any assets transferred to HINISA and HIDISA under the respective concession agreements shall be reassigned to the Province of Mendoza and the Argentine national government, as applicable. 49 Table of Contents Central Térmica Güemes History Our subsidiary Güemes, located in the northwestern region of Argentina, in the City of General Güemes, Province of Salta, is a major generator within the WEM. Güemes was privatized in 1992 and awarded to the consortium composed of Iberdrola, Duke, TCW and certain other investors. The purchase price paid by this consortium was U.S.$86.2million for 60% of the capital stock of Güemes, in addition to the assumption of U.S.$60million in indebtedness. In November2006 and December2006, we entered into purchase agreements to acquire indirect control of Güemes for a total purchase price of U.S.$16.6 million. In January2007, we consummated the acquisition through the purchase of (1)100% of the voting capital stock of Dilurey S.A. (Dilurey), a corporation organized under the laws of Uruguay, which held at that time 90% of the capital stock of Powerco S.A. (Powerco), a corporation organized in the Province of Salta, which in turn owned 60% of the voting capital stock of Güemes, and (2)an additional 8% of the capital stock of Powerco. On June 9, 2010 Dilurey changed its name to Pampa Inversiones S.A. (Pampa Inversiones). In November2006, we also entered into a one-year option agreement with Mr. Carlos Armando Peralta, the former chief executive officer of Güemes, pursuant to which Mr. Peralta and we each had an option to sell or purchase, respectively, shares of Powerco representing 2% of Powercos capital stock held by Mr. Peralta. In August 2007, pursuant to this option agreement, we acquired the remaining 2% of the capital stock of Powerco from Mr. Peralta for U.S.$460,000. In September 2007, Loma de la Lata, one our wholly owned subsidiaries, subscribed 180,869,600 non-voting preferred shares issued by Güemes, which were subsequently converted into ordinary shares (representing 74.19% of Güemes total voting capital stock). In addition, on October 3, 2008, we acquired all of the shares of the Güemes employee stock ownership program (representing 2.58% of Güemes total voting capital stock), and as a result we currently hold directly and indirectly 92.26% of Güemes total voting capital stock. Aside from our ownership interest in Güemes, the Argentine national government owns 7.74% of Güemes voting capital stock. Operations Güemes has a total installed capacity of 361 MW, comprised of 261 MW steam generation units and a recently completed 100 MW gas combustion turbine. Güemes had net production of 1.695 GWh in 2009. Güemes provides system quality assurance (frequency and voltage) to the northwestern and northern regions of Argentina and its proximity to major gas fields permits Güemes to enter into very competitive supply contracts in terms of price, quality, volume and delivery conditions throughout the year. Güemes steam turbines are open cycle generation units with a gross capacity of 261 MW (245 MW of nominal capacity) and an average availability level of net production of 1.7 million MWh/year. Güemes steam turbine equipment is comprised of two Skoda steam turbines with a gross capacity of 63 MW (60 MW of nominal capacity) each and a third Skoda steam turbine with a gross capacity of 135 MW (125 MW of nominal capacity). Güemes gas turbine equipment is comprised of a GE MW LMS100 aero-derivative gas-fired turbine generator with a gross capacity of 100 MW. Güemes mostly sells electricity to the local term market, to the Energía Plus market (see Güemes - Expansion Project below) and for export. During 2009 Güemes sold 547 GWh to the local term market under 26 contracts representing a total of 93 MW of contracted capacity, 418 GWh to the Energía Plus market (see Güemes - Expansion Project below), and 184 GWh in relation to its export contract. Güemes entered into an electricity export agreement with Comercializadora de Energía del Mercosur S.A. (CEMSA) for the sale of 150 MW of generation to support CEMSAs sales to the Administración Nacional de Usinas y Transmisiones Eléctricas de la República del Uruguay (UTE). This agreement, executed in February 2003 with an original term of two years, was extended for another two years in February 2005 and was later renegotiated on April 24, 2007 for a 30-month period beginning on May 1, 2007 and ending on October 31, 2009. During the life of this contract, the pricing terms have been amended as follows: · As a result of energy shortages in Argentina, which led to increased imports of electricity from Brazil and Uruguay, the Argentine government imposed temporary export restrictions, which have been in place from time to time since June 2007. In response, CAMMESA did not authorize the export of energy to UTE during the winter months of 2007 (May, June, July and August). Güemes subsequently renegotiated its long-term 150 MW supply contract with CEMSA in November 2007 to continue to support CEMSAs exports of energy to UTE. The contract was made retroactive to September 2007. The principal terms of the amended supply contract, which are subject to a semi-annual review by CEMSA, include: 50 Table of Contents - for the period from September 2007 to April 2008, CEMSA would pay a monthly fixed charge of U.S.$350,400 as consideration for Güemes providing capacity availability, irrespective of CAMMESAs authorization of electricity exports during the period. - If CAMMESA had authorized exports, however, CEMSA would pay U.S. $57/MWh for the energy actually delivered to UTE, and the cost of such energy would be deducted from the fixed monthly payment. · In April 2008, the agreement was amended to include new pricing terms for the period from May 2008 through April 2009. The amendment replaced the monthly fixed payment with a Minimum Availability Payment (MAP) clause equal to U.S. $400,000 per month and set prices for energy actually delivered at U.S. $67/MWh. According to the MAP provisions UTE is entitled to a portion of this minimum payment if Güemes is unable to deliver electricity (as a result of internal issues at Güemes or due to CAMMESA export restrictions) for at least 73 hours during a two-month rolling period. The amount of recovery available in connection with the MAP is equal to one months payment for every two months during which such non-delivery occurs. · In May 2009, the agreement was amended to include new pricing terms for the period from May 2009 through October 2009. The MAP was set at U.S. $400,000 per month and the price for energy actually delivered was set at U.S. $75/MWh. The MAP recovery in favor of UTE is triggered if Güemes is unable to deliver electricity for at least 37 hours during a two-month rolling period. The amendment also included a special termination clause that could be invoked by UTE if, during a six-month period, Güemes delivered less than an average amount per month of 37 hours of power. In November 2009 Güemes renegotiated the agreement including new pricing terms. The agreement was approved by the Secretary of Energy in December 2009 by means of Resolution No. 1076/2009. The new agreement is effective from January 2010 through November 2011. The MAP was set at U.S. $400,000 per month and the price for energy actually delivered was set at U.S. $77/MWh from January 2010 through April 2010. This price scheme will be adjusted every six months, to take into consideration potential changes in gas prices. The MAP recovery in favor of UTE is triggered if Güemes is unable to deliver electricity for at least 37 hours during a two-month rolling period. The amount of recovery available in connection with the MAP is equal to one months payment for every two months during which such non-delivery occurs. If there are no export restrictions but Güemes fails to deliver electricity when requested by UTE because of its own unavailability or transmission constraints, UTE would withhold from the MAP the price of the energy not delivered for up to 80% of the MAP. Güemes current installed generation (361 MW) has an estimated maximum gas consumption level of 2,250 dam3/day, which is a measure of the volume of gas consumed in a day. One cubic decameter per day is equal to 1,000 cubic meters per day. Güemes is currently a party to a 200 dam
